 



EXHIBIT 10.2
 
 
Participation Agreement
(KCSR 2008-1)
dated as of April 1, 2008
among
The Kansas City Southern Railway Company,
as Lessee
KCSR 2008-1 Statutory Trust, acting through
U.S. Bank Trust National Association,
not in its individual capacity, but solely as Owner Trustee,
U.S. Bank Trust National Association,
only in its individual capacity as expressly provided herein,
MetLife Capital, Limited Partnership,
as Owner Participant
Wilmington Trust Company,
as Indenture Trustee
and
Export Development Canada,
as Loan Participant
30 SD70ACe Locomotives
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page  
 
           
Article I
  Definitions; Interpretation of This Agreement     2  
 
           
Section 1.1.
  Definitions     2  
Section 1.2.
  Directly or Indirectly     2  
 
           
Article II
  Sale and Purchase; Participation in the Equipment Cost; Delivery Date;
Transaction Costs; Adjustments     3  
 
           
Section 2.1.
  Sale and Purchase     3  
Section 2.2.
  Participation in Equipment Cost     3  
Section 2.3.
  Delivery Date; Procedure for Participation     4  
Section 2.4.
  Owner Participant’s Instructions to Owner Trustee; Satisfaction of Conditions
    5  
Section 2.5.
  Expenses     6  
Section 2.6.
  Calculation of Adjustments to Basic Rent, Stipulated Loss Value, Termination
Value and Fixed Purchase Price; Confirmation and Verification     8  
Section 2.7.
  Optional Postponement of Closing Date     11  
 
           
Article III
  Representations and Warranties     12  
 
           
Section 3.1.
  Representations and Warranties of Trust Company and Owner Trustee     12  
Section 3.2.
  Representations and Warranties of Lessee     14  
Section 3.3.
  Representations and Warranties of Indenture Trustee     16  
Section 3.4.
  Representations, Warranties and Covenants Regarding Beneficial Interest     17
 
Section 3.5.
  Representations and Warranties of Loan Participant     18  
Section 3.6.
  Representations and Warranties of Owner Participant     19  
Section 3.7.
  Opinion Acknowledgment     20  
 
           
Article IV
  Conditions Precedent     20  
 
           
Section 4.1.
  Conditions Precedent to Closing Date; Conditions Precedent of Each Participant
and Indenture Trustee to the Delivery Date     20  
Section 4.2.
  Additional Conditions Precedent to the Obligations of Loan Participant     25
 
Section 4.3.
  Additional Conditions Precedent to the Obligations of Owner Participant     26
 
Section 4.4.
  Conditions Precedent to the Obligation of Lessee     26  

-i-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
 
           
Article V
  Financial and Other Reports of Lessee     27  
 
           
Article VI
  Certain Covenants of the Participants, Trustees and Lessee     28  
 
           
Section 6.1.
  Restrictions on Transfer of Beneficial Interest     28  
Section 6.2.
  Lessor’s Liens Attributable to Owner Participant     31  
Section 6.3.
  Lessor’s Liens Attributable to Trust Company     31  
Section 6.4.
  Liens Created by Indenture Trustee and Loan Participant     32  
Section 6.5.
  Covenants of Owner Trustee, Trust Company, Owner Participant and Indenture
Trustee     33  
Section 6.6.
  Amendments to Operative Agreements     33  
Section 6.7.
  Section 1168     34  
Section 6.8.
  Merger Covenant     34  
Section 6.9.
  Additional Filings     34  
Section 6.10.
  Owner Participant an Affiliate of Lessee     35  
Section 6.11.
  Taxes     35  
Section 6.12.
  Compliance with Laws     35  
 
           
Article VII
  Lessee’s Indemnities     35  
 
           
Section 7.1.
  General Tax Indemnity     35  
Section 7.2.
  General Indemnification and Waiver of Certain Claims     43  
 
           
Article VIII
  Lessee’s Right of Quiet Enjoyment     48  
 
           
Article IX
  [Reserved]     48  
 
           
Article X
  Successor Indenture Trustee     48  
 
           
Article XI
  Miscellaneous     49  
 
           
Section 11.1.
  Consents     49  
Section 11.2.
  Refinancing     49  
Section 11.3
  Amendments and Waivers     51  
Section 11.4.
  Notices     52  
Section 11.5.
  Survival     54  
Section 11.6.
  No Guarantee of Debt     54  
Section 11.7.
  Successors and Assigns     54  
Section 11.8.
  Business Day     54  
Section 11.9.
  Governing Law     55  
Section 11.10.
  Severability     55  
Section 11.11.
  Counterparts     55  
Section 11.12.
  Headings and Table of Contents     55  
Section 11.13.
  Limitations of Liability     55  
Section 11.14.
  Reproduction of Documents     56  

-ii-



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
 
           
Section 11.15.
  Tax Disclosure     56  
Section 11.16.
  Bankruptcy of Trust or Trust Estate     56  
Section 11.17.
  Transaction Intent     57  
Section 11.18.
  Jurisdiction, Court Proceedings     57  
Section 11.19.
  Disclosures by Lender     57  
 
            Attachments To Participation Agreement:        
 
           
Schedule 1    —
  Description of Equipment; Equipment Cost        
Schedule 2    —
  [Reserved]        
Schedule 3    —
  Pricing Assumptions and indicative schedules        
Exhibit A       —
  Certificate of Acceptance        
Exhibit B        —
  Bill of Sale        
Exhibit C        —
  Assignment of Warranties        

-iii-



--------------------------------------------------------------------------------



 



Participation Agreement
(KCSR 2008-1)
     This Participation Agreement (KCSR 2008-1), dated as of April 1, 2008 (this
“Agreement” or this “Participation Agreement”), among (i) The Kansas City
Southern Railway Company, a Missouri corporation (herein, together with its
successors and permitted assigns, called the “Lessee”), (ii) KCSR 2008-1
Statutory Trust, a Delaware statutory trust (the “Trust”), acting through U.S.
Bank Trust National Association, a national banking association, not in its
individual capacity, but solely as trustee of the Trust created under the Trust
Agreement (as hereinafter defined) (in its capacity as Owner Trustee, together
with its successors and permitted assigns, called the “Owner Trustee”), (iii)
U.S. Bank Trust National Association, a national banking association, only in
its individual capacity as expressly provided herein (herein, together with its
successors and permitted assigns, called “Trust Company” ), (iv) MetLife
Capital, Limited Partnership, a Delaware limited partnership (herein, together
with its successors and permitted assigns, called the “Owner Participant”), (v)
Wilmington Trust Company, a Delaware banking corporation, not in its individual
capacity except as expressly provided herein, but as trustee under the Indenture
(as hereinafter defined) (herein in such capacity, together with its successors
and permitted assigns, called the “Indenture Trustee”), and (vi) Export
Development Canada, a corporation established by an Act of Parliament of Canada
(“Lender“; together with its successors and permitted assigns, the “Loan
Participant”).
Witnesseth:
     Whereas, concurrently with the execution and delivery of this Agreement,
Owner Participant and Trust Company have entered into the Trust Agreement (KCSR
2008-1) pursuant to which Owner Trustee agrees, among other things, to hold the
Trust Estate for the benefit of Owner Participant thereunder on the terms
specified in the Trust Agreement, subject, however, to the lien created under
the Indenture and, on the Delivery Date, subject to the terms and conditions
hereof, to purchase the Equipment from the Seller and concurrently therewith
lease the Equipment to Lessee;
     Whereas, concurrently with the execution and delivery of this Agreement,
the Trust has entered into the Indenture with Indenture Trustee pursuant to
which the Trust agrees, among other things, for the benefit of the holder or
holders of the Equipment Notes, (i) to issue to Loan Participant on the Delivery
Date Equipment Notes as evidence of the loan made by Loan Participant on the
Delivery Date in connection with the financing of the Equipment Cost of the
Units of Equipment to be delivered on or prior to the Delivery Date and (ii) on
the Delivery Date, to execute and deliver an Indenture Supplement granting to
Indenture Trustee a security interest in all of the Units of Equipment delivered
on or prior to the Delivery Date (and it is the intention of the parties hereto
that Indenture Trustee have, for the benefit of the holders of the Equipment
Notes, such a security interest in all of the Units of Equipment delivered on or
prior the Delivery Date);

 



--------------------------------------------------------------------------------



 



     Whereas, pursuant to the terms of the Trust Agreement, Owner Trustee, on
behalf of the Trust, is authorized and directed by Owner Participant (i) on the
Delivery Date, to accept delivery of the Bill of Sale evidencing the purchase
and transfer of title of each Unit of Equipment to the Trust; and (ii) on the
Closing Date, to execute and deliver the Lease relating to the Equipment
pursuant to which, subject to the terms and conditions set forth therein, the
Trust agrees to lease to Lessee, and Lessee agrees to lease from the Trust, on
such date, each Unit of Equipment to be delivered on or prior to the Delivery
Date, such lease and delivery to be evidenced by the execution and delivery of a
Lease Supplement covering such Units subject to the condition subsequent that
the Seller shall receive the purchase price for the Equipment on the Delivery
Date; and (iii) on the Delivery Date, to execute and deliver an Assignment of
Warranties covering the Equipment delivered by the Seller on or prior to the
Delivery Date whereby the Seller assigns to the Trust, subject however, to the
lien created under the Indenture, the Seller’s rights and interest under the
purchase agreement between the Seller and the manufacturers of such Equipment;
     Whereas, concurrently with the execution and delivery of this Agreement,
Lessee and Owner Participant have entered into the Tax Indemnity Agreement
relating to the Equipment;
     Whereas, the proceeds from the sale of the Equipment Notes to Loan
Participant on the Delivery Date will be applied, together with the equity
contribution made by Owner Participant pursuant to this Agreement on the
Delivery Date, to effect the purchase of the Units of Equipment to be delivered
on the Delivery Date;
     Now, therefore, in consideration of the mutual agreements herein contained
and other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:
Article I
Definitions; Interpretation of This Agreement
     Section 1.1. Definitions. The capitalized terms used in this Agreement
(including the foregoing recitals) and not otherwise defined herein shall have
the respective meanings specified in Appendix A to the Lease, unless the context
hereof shall otherwise require. All references to Sections, Schedules and
Exhibits herein are to Sections, Schedules and Exhibits of this Agreement unless
otherwise indicated.
     Section 1.2. Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

-2-



--------------------------------------------------------------------------------



 



Article II
Sale and Purchase; Participation in the Equipment Cost;
Delivery Date; Transaction Costs; Adjustments
     Section 2.1. Sale and Purchase. (a) Subject to the terms and conditions
hereof and on the basis of the representations and warranties set forth herein,
on the Delivery Date, Seller agrees to sell to the Trust and the Trust agrees to
purchase from Seller the Units of Equipment to be delivered on the Delivery Date
as described in Schedule 1 and Seller agrees to deliver each such Unit to the
Trust and Lessee agrees to accept delivery of such Unit under the Lease, such
lease, delivery and acceptance of the Units under the Lease to be conclusively
evidenced by the execution and delivery by Lessee of a Certificate of Acceptance
covering such Unit in the form attached hereto as Exhibit A (a “Certificate of
Acceptance”) and dated the date of such delivery and acceptance, subject to the
condition subsequent that the Seller shall receive the purchase price for such
Unit as herein provided.
     (b) Settlement of Purchase Price. Subject to the terms and conditions
hereof and on the basis of the representations and warranties set forth herein,
on the applicable date specified in the Delivery Date Notice delivered by Lessee
pursuant to Section 2.3 (the “Delivery Date“), the Trust will pay to the Seller
a purchase price equal to the Equipment Cost with respect to each Unit delivered
by the Seller on the Delivery Date and accepted under the Lease but which
settlement of the purchase price has not occurred; provided, however, that the
Trust shall not be obligated to pay the purchase price for any Unit that shall
suffer an Event of Loss on or prior to the Delivery Date, and provided further,
that the date of the delivery of Units under the Lease shall occur on or after
the date hereof and on or prior to April 30, 2008.
     Section 2.2. Participation in Equipment Cost.
     (a) Equity Participation. Subject to the terms and conditions hereof and on
the basis of the representations and warranties set forth herein, Owner
Participant agrees to participate on the Delivery Date in the payment of the
Equipment Cost for the Units delivered on the Delivery Date by making an equity
investment in the beneficial ownership of the Trust in an amount equal to the
sum of the products of the Equipment Cost for the Units of Equipment delivered
on or prior to the Delivery Date and the percentage set forth opposite Owner
Participant’s name on Schedule 8 to the Lease Supplement dated the Delivery Date
(the “Owner Participant’s Commitment”). Owner Participant shall make the Owner
Participant’s Commitment available by causing the Qualified Intermediary to pay
to Owner Trustee at the account referenced below an amount equal to the QI
Proceeds. In the event the QI Proceeds in an amount equal to the Owner
Participant’s Commitment are not so paid to Owner Trustee, Owner Participant
shall make available the balance of the Owner Participant’s Commitment required
hereby. The aggregate amount of Owner Participant’s Commitment required to be
made as above provided in the payment of the Equipment Cost on the Delivery Date
shall not exceed $15,650,234.46 (which amount includes Transaction Costs). In no
event shall the Equipment Cost for any Unit exceed the fair market value of such
Unit as set forth in the Appraisal referred to in Section 4.3(a) hereof. Owner
Participant’s Commitment to be paid by Owner Participant on the Delivery Date

-3-



--------------------------------------------------------------------------------



 



shall be paid to Owner Trustee at an account with Owner Trustee to be held and
applied by Owner Trustee as provided in Section 2.3.
     (b) Debt Participation. Subject to the terms and conditions hereof and on
the basis of the representations and warranties set forth herein, Loan
Participant agrees to participate on the Delivery Date in the payment of the
Equipment Cost for the Units delivered on or prior to the Delivery Date by
making a secured loan, to be evidenced by the Equipment Notes, to Owner Trustee
in an amount equal to the sum of the products of the Equipment Cost for the
Units of Equipment delivered on the Delivery Date and the percentage set forth
opposite Loan Participant’s name on Schedule 8 to the Lease Supplement dated the
Delivery Date (the “Loan Participant’s Commitment“). The aggregate amount of
Loan Participant’s Commitment required to be made as above provided in the
payment of the Equipment Cost on the Delivery Date shall not exceed the amount
set forth opposite Loan Participant’s name on Schedule 2 hereto (the “Total Loan
Participant Commitment“).
     (c) Like Kind Exchange Agreements. Notwithstanding the following paragraph,
Owner Participant shall be responsible for making the Owner Participant’s
Commitment (including the QI Proceeds) in accordance with the provisions of this
Agreement if the Qualified Intermediary fails to make such commitment available,
and any assignment contemplated by the following paragraph shall not release
Owner Participant or the Trust from any of their respective obligations
hereunder or under any other Operative Agreement.
     Notwithstanding anything herein to the contrary, but without limiting the
preceding paragraph of this Section, the parties hereto consent to the transfer
of the Units by Seller to the Trust through a transaction or series of
transactions that are intended to qualify as a like-kind exchange under
Section 1031 of the Code pursuant to and consistent with the Qualified
Intermediary Exchange Agreement. The parties hereto acknowledge that such
transaction or series of transactions may involve the assignment of rights (but
not the obligations) to purchase equipment (but no other rights) of Owner
Participant and the Trust under this Agreement to the Qualified Intermediary.
Notwithstanding any such assignment, however, title to the Units shall transfer
directly from Seller to the Trust, and the parties hereto agree and acknowledge
the assignment of the rights (but not the obligations) to purchase equipment
(but no other rights) of Owner Participant and the Trust pursuant to this
Agreement to the Qualified Intermediary, in respect of any matter relating to
such like-kind exchange; provided, however that Owner Participant expressly
acknowledges and agrees that the other parties hereto have no responsibility for
the tax treatment of any such like-kind exchange to Owner Participant.
     Section 2.3. Delivery Date; Procedure for Participation. (a) Delivery Date
Notice. Not later than 1:00 P.M., New York City time, on the Business Day
preceding the Delivery Date, Lessee shall give Owner Participant, Indenture
Trustee, Owner Trustee and Loan Participant notice (a “Delivery Date Notice”) by
facsimile or other form of telecommunication or telephone (to be promptly
confirmed in writing) of the Delivery Date, which Delivery Date Notice shall
specify in reasonable detail the number and type of Units to be delivered and
accepted under the Lease that are being purchased on such date, the aggregate
Equipment Cost of such Units, and the respective amounts of Owner Participant’s
Commitment and Loan Participant’s Commitment required to be paid with respect to
such Units. Prior to 11:00 A.M., New York City time, on the

-4-



--------------------------------------------------------------------------------



 



Delivery Date, Owner Participant shall make the amount of Owner Participant’s
Commitment and Loan Participant shall make the amount of its Loan Participant’s
Commitment required to be paid on the Delivery Date available to Owner Trustee,
by transferring or delivering such amounts, in funds immediately available, to
Owner Trustee, at U.S. Bank Trust National Association, Goodwin Square, 225
Asylum Street, 23rd Floor, Hartford, Connecticut 06103, Facsimile No.:
(860) 241-6897, Telephone No.: (860) 241-6820, ABA #091000022, Account Number:
173103321050, Credit To: OBI Corporate Trust, HTFD, Account Name: KCSR 2008-1
Trust. The making available by Owner Participant of the amount of its Commitment
for the Equipment Cost shall be deemed a waiver of the Delivery Date Notice by
Owner Participant and Owner Trustee and the making available by Loan Participant
of the amount of its Commitment for the Equipment Cost shall be deemed a waiver
of the Delivery Date Notice by Loan Participant and Indenture Trustee (with
respect to Loan Participant).
     (b) Delivery. The closing with respect to the purchase and lease of the
Units on the Delivery Date (the “Delivery“) shall take place at 11:00 A.M., New
York City time on the Delivery Date at the offices of Chapman and Cutler LLP,
111 West Monroe Street, Chicago, Illinois 60603, or at such other place or time
as the parties hereto shall agree. Upon receipt by Owner Trustee on the Delivery
Date of the full amount of Owner Participant’s Commitment and Loan Participant’s
Commitment in respect of the Units to be purchased on the Delivery Date, and
subject to the conditions set forth in Section 4 to be fulfilled on the Delivery
Date having been fulfilled to the satisfaction of Owner Participant and Loan
Participant or waived by Owner Participant or Loan Participant, as the case may
be, the Trust shall, pay to, or to the order of, the Seller, from the funds then
held by it, in immediately available funds, an amount equal to the Equipment
Cost for such Units purchased from the Seller. Each of Owner Participant, Owner
Trustee, Loan Participant, Indenture Trustee, and Lessee shall take all actions
required to be taken by it in connection therewith and pursuant to this
Section 2.3(b).
     Section 2.4. Owner Participant’s Instructions to Owner Trustee;
Satisfaction of Conditions. (a) Owner Participant agrees that the making
available to Owner Trustee of the amount of its Commitment for the Units
delivered on or prior to the Delivery Date in accordance with the terms of this
Article II shall constitute, without further act, authorization and direction by
Owner Participant to Owner Trustee, subject, on the Delivery Date, to the
conditions set forth in Sections 4.1 and 4.3 to be fulfilled on the Delivery
Date having been fulfilled on the Delivery Date to the satisfaction of Owner
Participant or waived by Owner Participant, to take the applicable actions
specified in Section 3.01 of the Trust Agreement with respect to the Units on
the Delivery Date.
     (b) Owner Participant agrees, in the case of any Replacement Unit
substituted pursuant to Section 11.4 of the Lease, that Owner Trustee is
authorized and directed to take the actions specified in Section 11.4 of the
Lease with respect to such Replacement Unit upon due compliance with the terms
and conditions set forth in such Section 11.4 of the Lease with respect to such
Replacement Unit.
     (c) Owner Participant agrees that the authorization by Owner Participant or
its counsel to Owner Trustee to release to the Seller, the Owner Participant’s
Commitment with respect to the Units delivered on or prior to the Delivery Date
shall constitute, without further act, notice

-5-



--------------------------------------------------------------------------------



 



and confirmation that all conditions set forth in Sections 4.1 and 4.3 to be
fulfilled on the Delivery Date were either met to the satisfaction of Owner
Participant or, if not so met, were in any event waived by it with respect to
such Units.
     Section 2.5. Expenses. (a) If Owner Participant shall have made its
investment provided for in Section 2.2(a) and the transactions contemplated by
this Agreement are consummated, either Owner Participant will promptly pay (or
reimburse Lessee, if Lessee shall have previously made such payment), or Owner
Trustee will promptly pay (or reimburse Lessee, if Lessee shall have previously
made such payment), with funds Owner Participant hereby agrees to pay to Owner
Trustee for such purpose, the following (the “Transaction Costs”):
     (i) the cost of reproducing and printing the Operative Agreements, the
Equipment Notes, if any, including all costs and fees in connection with the
initial filing and recording of appropriate evidence of the Lease, the Indenture
and any other document required to be filed or recorded pursuant to the
provisions hereof or of any other Operative Agreement;
     (ii) the reasonable fees and expenses of Hunton & Williams LLP, special
counsel to Owner Participant in the amount separately agreed to by Owner
Participant and Lessee, for their services rendered in connection with the
negotiation, execution and delivery of this Participation Agreement and the
Operative Agreements related hereto;
     (iii) the reasonable fees and expenses of Vedder Price P.C., special
counsel to Loan Participant, for their services rendered in connection with the
negotiation, execution and delivery of this Participation Agreement and the
Operative Agreements related hereto;
     (iv) the reasonable fees and expenses of Morris James LLP, special counsel
to Indenture Trustee (up to the amount separately agreed to by Indenture Trustee
and Lessee), for their services rendered in connection with the negotiation,
execution and delivery of this Participation Agreement and the Operative
Agreements related hereto;
     (v) the reasonable fees and expenses of Chapman and Cutler LLP, special
counsel to Lessee, for their services rendered in connection with the
negotiation, execution and delivery of this Participation Agreement and the
Operative Agreements related hereto;
     (vi) the reasonable fees and expenses of Shipman & Goodwin LLP, special
counsel to Owner Trustee (up to the amount separately agreed to by Owner Trustee
and Lessee) and the reasonable fees and expenses of local counsel to Owner
Trustee, if any (in the amount separately agreed to by Owner Trustee and
Lessee), for their services rendered in connection with the negotiation,
execution and delivery of this Participation Agreement and the Operative
Agreements related hereto;
     (vii) the initial fees and expenses of Owner Trustee;

-6-



--------------------------------------------------------------------------------



 



     (viii) the initial fees and expenses of Indenture Trustee;
     (ix) the fees of an equipment appraiser, for their services rendered in
connection with delivering the Appraisal required by Section 4.3(a);
     (x) the fees of JPMorgan Capital Corporation;
     (xi) the reasonable fees and expenses of Alvord and Alvord, special STB
counsel, for their services rendered in connection with the consummation of the
transactions contemplated by the Operative Agreements;
     (xii) the reasonable fees and expenses of McCarthy Tétrault LLP, special
Canadian counsel, for their services rendered in connection with the
consummation of the transactions contemplated by the Operative Agreements; and
     (xiii) the reasonable fees and expenses of Lessee’s independent
accountants, in connection with the transactions contemplated by the Operative
Agreements; and
     (xiv) the up-front fee of the Loan Participant (in the amount separately
agreed to by Loan Participant and Lessee), in connection with the transactions
contemplated by the Operative Agreements;
provided, however, that if such Transaction Costs exceed the amount of
Transaction Costs used in calculating Basic Rent and other amounts pursuant to
Section 2.6(a) hereof on the Delivery Date as set forth on Schedule 3 hereto,
Lessee shall pay such excess; provided further, however, that, in such event,
Owner Participant shall designate which Transaction Costs shall be payable by
Lessee.
     Notwithstanding the foregoing, Transaction Costs shall not include internal
costs and expenses such as salaries and overhead of whatsoever kind or nature
nor costs incurred by parties to this Participation Agreement pursuant to
arrangements with third parties for services (other than those expressly
referred to above), such as computer time procurement, financial analysis and
consulting, advisory services, and costs of a similar nature.
     (b) Upon the consummation of the transactions contemplated by this
Agreement, Lessee agrees to pay when due: (i) the reasonable expenses of Owner
Trustee, Indenture Trustee and the Participants incurred subsequent to the
delivery of the Equipment, including reasonable fees and expenses of their
counsel, in connection with any waivers, supplements, amendments, modifications
or alterations which are (A) requested by Lessee in connection with any of the
Operative Agreements or (B) necessary or required to comply with applicable law
or to effectuate the purpose or intent of any Operative Agreement (excluding
costs incurred in connection with any adjustment pursuant to Section 2.6, except
as expressly provided in Section 2.6(b)); (ii) the reasonable ongoing fees and
expenses of Owner Trustee under the Trust Agreement, including fees and expenses
incurred in connection with the enforcement of obligations of Lessee under the
Operative Agreements; and (iii) the reasonable ongoing fees and expenses of
Indenture Trustee under the Operative Agreements, including fees and expenses

-7-



--------------------------------------------------------------------------------



 



incurred in connection with the enforcement of obligations of Lessee under the
Operative Agreements.
     (c) Notwithstanding the foregoing provisions of this Section 2.5, except as
specifically provided in Section 7.2, Lessee shall have no liability for any
costs or expenses relating to any voluntary transfer of Owner Participant’s
interest in the Equipment including any transfer prior to the Delivery Date of
Owner Participant’s obligation to fund its participation pursuant to Article II
(other than during the continuance of an Event of Default or in connection with
the exercise of remedies as provided in Section 15 of the Lease, Lessee’s
exercise of any purchase option pursuant to Section 23 of the Lease, Lessee’s
exercise of its termination rights pursuant to Section 10 of the Lease or the
transfer to Lessee of any Unit which has been the subject of an Event of Loss
pursuant to Section 11 of the Lease) and no such costs or expenses shall
constitute Transaction Costs and Lessee will not have any obligation with
respect to the costs and expenses resulting from any voluntary transfer of any
equity interest by any transferee of Owner Participant, whenever occurring
(other than during the continuance of an Event of Default or in connection with
the exercise of remedies as provided in Section 15 of the Lease, Lessee’s
exercise of any purchase option pursuant to Section 23 of the Lease, Lessee’s
exercise of its termination rights pursuant to Section 10 of the Lease or the
transfer to Lessee of any Unit which has been the subject of an Event of Loss
pursuant to Section 11 of the Lease).
     Section 2.6. Calculation of Adjustments to Basic Rent, Stipulated Loss
Value, Termination Value and Fixed Purchase Price; Confirmation and
Verification.
     (a) Schedules. Basic Rent, Stipulated Loss Values, Termination Values, EBO
Fixed Purchase Price, FPO Purchase Price, amortization schedules for the
Equipment Notes, and Pricing Assumptions for the Delivery Date is set forth on
Schedule 3 hereto, and such schedules shall operate as indicative schedules for
the Delivery Date (the “Indicative Schedules”). Basic Rent, Stipulated Loss
Values, Termination Values, EBO Fixed Purchase Price, FPO Purchase Price and
amortization schedules for the Equipment Notes for the Delivery Date will be
adjusted as provided below. On the Delivery Date, (i) Lessee and Owner Trustee
shall enter into a Lease Supplement which shall include as exhibits thereto
schedules in the forms of Schedule 3 hereto which include the actual Basic Rent,
Rent Payment Dates, Stipulated Loss Values, Termination Values, Allocated Rent,
EBO Fixed Purchase Price, EBO Fixed Purchase Price Date, FPO Purchase Price, and
amortization schedules for the Equipment Notes in each case in respect of the
Units to be settled on or prior to the Delivery Date, and shall attach a list of
the Units to be financed on such date and (ii) the Trust shall enter into an
Indenture Supplement which shall attach a list of the Units to be financed on
such date.
     (b) Calculation of Adjustments. In the event that (A) any Pricing
Assumption relating to the Units to be purchased on the Delivery Date is
determined to be inaccurate or have changed with respect to the Delivery Date,
or (B) on or prior to the Delivery Date (1) there shall have occurred a Change
in Tax Law and (2)(x) after having been advised in writing by Owner Participant
of such Change in Tax Law and the proposed adjustment to the payments of Basic
Rent resulting therefrom, Lessee shall have waived its right under Section 4.4
of this Agreement to decline to proceed with the transaction or (y) the Owner
Participant has been advised in writing by Lessee of such Change in Tax Law and
the proposed adjustment to the payments of

-8-



--------------------------------------------------------------------------------



 



Basic Rent resulting therefrom, or (C) a refinancing or refunding as
contemplated by Section 11.2 occurs or (D) any amount is paid by Lessee to Owner
Participant pursuant to Section 5.5(i) or 5.5(iii) of the Tax Indemnity
Agreement, or (E) Lessee elects to make payments to Owner Participant pursuant
to Section 5.5(ii) of the Tax Indemnity Agreement, then, in each case, Owner
Participant shall recalculate the payments or amounts, as the case may be, of
Basic Rent, Stipulated Loss Values, Termination Values, Allocated Rent, EBO
Fixed Purchase Price and FPO Purchase Price (except that in the case of events
described in clause (D) or (E) above, Owner Participant shall recalculate the
Stipulated Loss Values, Termination Values, EBO Fixed Purchase Price and FPO
Purchase Price only):
     (i) to preserve the Net Economic Return that Owner Participant would have
realized had there been no change in the Pricing Assumptions or had such Change
in Tax Law not occurred or had such refunding or refinancing not occurred or had
such amount not been paid by Lessee under Section 5.5(i) or 5.5(iii) of the Tax
Indemnity Agreement or had Lessee not elected to make such payment under
Section 5.5(ii) of the Tax Indemnity Agreement or had a reoptimization of the
debt not occurred, and
     (ii) to minimize to the greatest extent possible, consistent with the
foregoing clause (i), the sum of the present value of the payments of Basic Rent
through and including the EBO Fixed Purchase Price Date, and the EBO Fixed
Purchase Price (all present values for purposes of the foregoing being computed
using the relevant Debt Rate, semiannually compounded, and discounting to the
Closing Date).
In performing any such recalculation and in determining Owner Participant’s Net
Economic Return, Owner Participant shall utilize the same methods, tax
constraints and assumptions originally used to calculate the payments of Basic
Rent, Stipulated Loss Values, Termination Values, EBO Fixed Purchase Price and
FPO Purchase Price with respect to the Basic Term (other than those assumptions
changed as a result of any of the events described in clauses (A) through (E) of
the preceding sentence necessitating such recalculation; it being agreed that
such recalculation shall reflect solely any changes of assumptions or facts
resulting directly from the event or events necessitating such recalculation).
Such adjustments shall comply (to the extent the original structure complied)
with Section 467 of the Code and the Regulations and the requirements of
Sections 4.02(5), 4.07(1) and (2) and 4.08(1) of Revenue Procedure 2001-29, as
amended ((and such that the Lease could not be treated as a “disqualified
leaseback” or “long term agreement” within the meaning of Section 467 of the
Code), and in the case of any refinancing governed by Section 11.2, shall comply
with Treasury Regulation Sections 1.467-1(f)(6)(i) and 1.861-10(T)(b)(9) or any
successor thereto) whether the term of the Lease is deemed to commence with
respect to any Unit on the Delivery Date therefor and end on the Basic Term
Expiration Date or is deemed to commence on the date of the refinancing and end
on the Basic Term Expiration Date.
     (c) Confirmation and Verification. Upon completion of any recalculation
described above in this Section 2.6, a duly authorized officer of Owner
Participant shall provide a certificate to Lessee either (x) stating that the
payments of Basic Rent, Stipulated Loss Values, Termination Values, EBO Fixed
Purchase Price and FPO Purchase Price with respect to the Basic Term as are then
set forth in the Lease do not require change, or (y) setting forth such

-9-



--------------------------------------------------------------------------------



 



adjustments to the payments of Basic Rent, Stipulated Loss Values, Termination
Values, EBO Fixed Purchase Price or FPO Purchase Price with respect to the Basic
Term as have been calculated by Owner Participant in accordance with
Section 2.6(b) above. Such certificate shall describe in reasonable detail the
basis for any such adjustments. If Lessee shall so request, the recalculation of
any such adjustments described in this Section 2.6 shall be verified by a
nationally recognized firm of independent accountants selected by Owner
Participant and reasonably acceptable to Lessee and any such recalculation of
such adjustment as so verified shall be binding on Lessee and Owner Participant.
Such accounting firm shall be requested to make its determination within
30 days. Owner Participant shall provide to a representative of such accounting
firm, on a confidential basis, such information as it may reasonably require
(but excluding any books, records or tax returns), including the original
assumptions used by Owner Participant and the methods used by Owner Participant
in the original calculation of, and any recalculation of, Basic Rent, Stipulated
Loss Values, Termination Values, EBO Fixed Purchase Price and FPO Purchase Price
and such other information as is necessary to determine whether the computation
is accurate and in conformity with the provisions of this Agreement. The
reasonable costs of such verification shall be borne by Lessee, unless as a
result of such verification process (1) the payments of Basic Rent certified by
Owner Participant pursuant to this Section 2.6(c) are adjusted and such
adjustment causes the sum of the present value of the payments of Basic Rent
through and including the EBO Fixed Purchase Price Date and the present value of
the EBO Fixed Purchase Price (all present values for purposes of the foregoing
being computed using the relevant Debt Rate, semiannually compounded, and
discounting to the Closing Date) to decline by 10 basis points or more from the
sum of the present value of the payments of Basic Rent through and including the
EBO Fixed Purchase Price Date and the present value of the EBO Fixed Purchase
Price (all present values for purposes of the foregoing being computed using the
relevant Debt Rate, semiannually compounded, and discounting to the Closing
Date) certified by Owner Participant pursuant to this Section 2.6(c), or (2) any
payment of Stipulated Loss Value, Termination Value, EBO Fixed Purchase Price or
FPO Purchase Price is adjusted and such adjustment causes such Stipulated Loss
Value, Termination Value, EBO Fixed Purchase Price or FPO Purchase Price to
decline by 10 basis points or more from such Stipulated Loss Value, Termination
Value, EBO Fixed Purchase Price or FPO Purchase Price certified by Owner
Participant pursuant to this Section 2.6(c), in which case Owner Participant
shall be responsible for the reasonable costs of such verification.
     (d) Notwithstanding the foregoing, any adjustment made to the payments of
Basic Rent or to Stipulated Loss Values or Termination Values, EBO Fixed
Purchase Price or FPO Purchase Price with respect to the Basic Term, pursuant to
the foregoing, shall comply with the following requirements: (i) each
installment of Basic Rent, as so adjusted, under any circumstances and in any
event, will be in an amount at least sufficient for Owner Trustee to pay in full
as of the due date of such installment any payment of principal of and interest
on the Equipment Notes required to be paid on the due date of such installment
of Basic Rent and (ii) on any date on which Stipulated Loss Value, Termination
Value, EBO Fixed Purchase Price or FPO Purchase Price, as so adjusted, is
scheduled to be payable, such Stipulated Loss Value, Termination Value, EBO
Fixed Purchase Price or FPO Purchase Price, under any circumstances and in any
event, will be an amount which, together with any other amounts required to be
paid by Lessee under the Lease will be at least sufficient to pay in full, as of
the date of payment thereof, the aggregate unpaid principal of the Equipment
Notes, Make-Whole Amount, if any, and all unpaid interest

-10-



--------------------------------------------------------------------------------



 



on the Equipment Notes, accrued to the date on which such amount is paid in
accordance with the terms of the Lease.
     (e) Invoices. All invoices in respect of Transaction Costs shall be
directed to Owner Participant at the address set forth in Section 11.4, with a
copy to Lessee.
     Section 2.7. Optional Postponement of Closing Date. (a) The scheduled
Delivery Date (the originally scheduled Delivery Date being referred to herein
as the “Scheduled Delivery Date” for purposes of this Section 2.7) may be
postponed from time to time for any reason (but to a date no later than
April 30, 2008) if Lessee gives Owner Participant, Indenture Trustee, Loan
Participant and Owner Trustee telex, telegraphic, facsimile or telephonic
(confirmed in writing) notice of such postponement and notice of the date to
which such Scheduled Delivery Date has been postponed, such notice of
postponement to be received by each party no later than 1:00 P.M., New York City
time, on the Business Day immediately before the originally Scheduled Delivery
Date or subsequent scheduled Delivery Date, and in the event of such
postponement, the term “Delivery Date” as used in this Agreement shall mean the
date to which the Scheduled Delivery Date has been postponed.
     (b) In the event any Participant funds its Commitment in accordance with
Section 2.3 hereof and there occurs any postponement of the Delivery Date
pursuant to this Section 2.7, or if on an originally Scheduled Delivery Date or
subsequent scheduled Delivery Date not postponed as above provided any Unit is
not delivered or, if delivered, is not accepted by Owner Trustee’s
representative for any reason: (i) Lessee will reimburse each Participant that
has funded its Commitment to the Owner Trustee on the Scheduled Delivery Date in
accordance with Section 2.3 hereof for the loss of the use of its funds with
respect to each such Unit occasioned by such postponement or failure to deliver
or accept (unless such failure to accept is caused by a default by such
Participant hereunder) by paying to such Participant on demand interest on the
amount of its Commitment funded in accordance with Section 2.3 hereof at an
interest rate equal to the Debt Rate for the period from and including the
Scheduled Delivery Date to but excluding the earlier of the date upon which such
funds are returned prior to 1:00 P.M. (New York City time) or the actual date of
delivery; provided that Lessee shall in any event pay to each Participant at
least one (1) day’s interest at such rate on the amount of such funds, unless
such Participant shall have received, prior to 12:00 P.M. (New York City time)
on the Business Day preceding the Scheduled Delivery Date, a notice of
postponement of the Scheduled Delivery Date pursuant to Section 2.7(a), and
(ii) Owner Trustee will return on the earlier of the second Business Day
following the Scheduled Delivery Date or April 30, 2008, or earlier, if so
instructed by Lessee, any funds which it shall have received from Owner
Participant and/or Loan Participant as its Commitment for such Units, absent
joint instruction from Lessee and Owner Participant to retain such funds until
the specified date of postponement established under Section 2.7(a).
     (c) Owner Trustee agrees that, in the event it has received telephonic
notice (to be confirmed promptly in writing) from Lessee on the Scheduled
Delivery Date for any Unit or Units that such Unit or Units have not been
tendered for delivery, or, if so tendered, have not been accepted by the
representative of Owner Trustee, it will if instructed in the aforementioned
notice from Lessee (which notice shall specify the Securities to be purchased)
use reasonable

-11-



--------------------------------------------------------------------------------



 



best efforts to invest, at the risk of Lessee (except as provided below with
respect to Owner Trustee’s gross negligence or willful misconduct), the funds
received by it from Owner Participant and Loan Participant with respect to such
Unit or Units in Permitted Investments in accordance with Lessee’s instructions.
Any such Permitted Investments purchased by Owner Trustee upon instructions from
Lessee shall be held in trust by Owner Trustee for the benefit of the
Participant whose funds are invested in Permitted Investments upon instructions
from Lessee and any net profits on the investment of such funds (including
interest), if any, shall be for the account of and shall on the Delivery Date,
or on the date such funds are returned to Owner Participant and/or Loan
Participant, be paid over to, the Lessee. Lessee shall pay to Owner Trustee on
the Delivery Date (if such Unit or Units are delivered and accepted pursuant
hereto) the amount of any net loss on the investment of such funds invested at
the instruction of Lessee. If the funds furnished by Owner Participant and/or
Loan Participant with respect to such Unit or Units are required to be returned
to Owner Participant and/or Loan Participant, Lessee shall, on the date on which
such funds are so required to be returned, reimburse Owner Trustee, for the
benefit of Owner Participant and/or Loan Participant, for any net losses
incurred on such investments. Owner Trustee shall not be liable for failure to
invest such funds or for any losses incurred on such investments except for its
own willful misconduct or gross negligence. In order to obtain funds for the
payment of the Equipment Cost for such Unit or Units or to return funds
furnished by Owner Participant and/or Loan Participant to Owner Trustee for the
benefit of Owner Participant and/or Loan Participant with respect to such Unit
or Units, Owner Trustee is authorized to sell any Permitted Investments
purchased as aforesaid with the funds received by it from Owner Participant
and/or Loan Participant in connection with such Unit or Units.
     (d) Notwithstanding the provisions of Section 2.7(a), no Participant shall
be under any obligation to make its Commitment available beyond 5:00 P.M. (New
York City time) on April 30, 2008.
Article III
Representations and Warranties
     Section 3.1. Representations and Warranties of Trust Company and Owner
Trustee. Each of Trust Company and Owner Trustee represents and warrants to
Owner Participant, Indenture Trustee, Loan Participant and Lessee,
notwithstanding the provisions of Section 11.13 or any similar provision in any
other Operative Agreement, that, as of the date hereof and as of the Closing
Date and the Delivery Date (unless any such representation is specifically made
as of one date):
     (a) Trust Company is a national banking association duly organized and
validly existing in good standing under the laws of the United States and has
full corporate power and authority to carry on its business as now conducted and
to enter into and perform its obligations hereunder and under the Trust
Agreement and (assuming due authorization, execution and delivery of the Trust
Agreement by Owner Participant) has full power and authority, as Owner Trustee
and/or, to the extent expressly provided herein or therein to enter into and
perform its obligations under each of the Owner Trustee Agreements;

-12-



--------------------------------------------------------------------------------



 



     (b) Owner Trustee and, to the extent expressly provided therein, Trust
Company, has duly authorized, executed and delivered the Trust Agreement and
(assuming the due authorization, execution and delivery of the Trust Agreement
by Owner Participant) has duly authorized, executed and delivered, or in the
case of the Lease Supplement and the Indenture Supplement (each dated the
Delivery Date) will on the Delivery Date execute and deliver, each of the other
Owner Trustee Agreements (other than the Equipment Notes) and, as of the
Delivery Date, the Equipment Notes to be delivered on the Delivery Date; and the
Trust Agreement constitutes a legal, valid and binding obligation of Trust
Company, enforceable against Trust Company or Owner Trustee, as the case may be,
in accordance with its terms except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and by general equity principles;
     (c) assuming the due authorization, execution and delivery of the Trust
Agreement by Owner Participant, each of the Owner Trustee Agreements (other than
the Trust Agreement) to which it is a party constitutes, or when entered into
will constitute, a legal, valid and binding obligation of Trust Company or Owner
Trustee, as the case may be, enforceable against Trust Company or Owner Trustee,
as the case may be, in accordance with its terms except as the same may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and by general equity principles;
     (d) neither the execution and delivery by Trust Company or Owner Trustee,
as the case may be, of the Owner Trustee Agreements or the Equipment Notes to be
delivered on the Delivery Date, nor the consummation by Trust Company or Owner
Trustee, as the case may be, of any of the transactions contemplated hereby or
thereby, nor the compliance by Trust Company or Owner Trustee, as the case may
be, with any of the terms and provisions hereof and thereof, (i) requires or
will require any approval of its stockholders, or approval or consent of any
trustees or holders of any indebtedness or obligations of it, or (ii) violates
or will violate its Articles of Association or by-laws, or contravenes or will
contravene any provision of, or constitutes or will constitute a default under,
or results or will result in any breach of, or results or will result in the
creation of any Lien (other than as permitted under the Lease) upon its property
under, any indenture, mortgage, chattel mortgage, deed of trust, conditional
sale contract, bank loan or credit agreement, license or other agreement or
instrument to which it is a party or by which it is bound, or contravenes or
will contravene any law, governmental rule or regulation of the United States of
America governing the banking or trust powers of Owner Trustee, or any judgment
or order applicable to or binding on it;
     (e) there are no pending or threatened actions or proceedings against Trust
Company or Owner Trustee before any court or administrative agency which
individually or in the aggregate, if determined adversely to it, would
materially adversely affect the ability of Trust Company or Owner Trustee, as
the case may be, to perform its obligations under the Trust Agreement, the other
Owner Trustee Agreements or the Equipment Notes to be delivered on the Delivery
Date;
     (f) its “location” as such term is used in Section 9-307 of the Uniform
Commercial Code is located in Delaware and the place where its records
concerning the Equipment and all its interest in, to and under all documents
relating to the Trust Estate, is located at Goodwin Square, 225 Asylum Street,
23rd Floor, Hartford, Connecticut 06103, and Trust Company agrees to give

-13-



--------------------------------------------------------------------------------



 



Owner Participant, Indenture Trustee and Lessee written notice of any relocation
of said location or said place from its present location within 60 days of the
date thereof;
     (g) no consent, approval, order or authorization of, giving of notice to,
or registration with, or taking of any other action in respect of, any
governmental authority or agency regulating the banking or trust powers of Trust
Company, is required for the execution and delivery of, or the carrying out by,
Trust Company or Owner Trustee, as the case may be, of any of the transactions
contemplated hereby or by the Trust Agreement or of any of the transactions
contemplated by any of the other Owner Trustee Agreements, other than any such
consent, approval, order, authorization, registration, notice or action as has
been duly obtained, given or taken, it being understood that no representation
is being made herein with respect to the ICC Termination Act or any other such
laws, governmental rules or regulations specific to the Equipment;
     (h) on the Delivery Date, Owner Trustee’s right, title and interest in and
to the Equipment delivered on the Delivery Date shall be free of any Lessor’s
Liens attributable to Trust Company and neither Owner Trustee nor Trust Company
has conveyed any interest in the Trust Estate to any Person or subjected the
Trust Estate to any lien except as permitted pursuant to the Operative
Agreements;
     (i) on the Delivery Date, the proceeds received by Owner Trustee from Owner
Participant on the Delivery Date pursuant to the Trust Agreement will be
administered by it in accordance with Article IV of the Trust Agreement;
     (j) on the Delivery Date, the Trust shall receive from the Seller such
title to the Units of Equipment delivered on or prior to the Delivery Date as
was conveyed to it by the Seller, subject to the rights of Owner Trustee and
Lessee under the Lease and the security interest created pursuant to the
Indenture and the Indenture Supplement dated the Delivery Date; and
     (k) the Trust is a Delaware statutory trust in good standing created
pursuant to the Delaware Statutory Trust Act, chapter 38 of Title 12 of the
Delaware Code and the Trust Agreement.
     Section 3.2. Representations and Warranties of Lessee. Lessee represents
and warrants to Owner Trustee, Trust Company, Indenture Trustee, Loan
Participant and Owner Participant that, as of the date hereof and as of the
Closing Date and the Delivery Date (unless any such representation is
specifically made as of one date):
     (a) Lessee is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Missouri, is a “railroad” as defined in
Section 101 of the Bankruptcy Code, is a Class I railroad as defined in 49 CFR
Part 12011-1, is duly licensed or qualified and in good standing in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on its ability to enter into and perform its obligations under the Lessee
Agreements, has the corporate power and authority to carry on its business as
now conducted, and has the requisite power and authority to execute, deliver and
perform its obligations under the Lessee Agreements;

-14-



--------------------------------------------------------------------------------



 



     (b) the Lessee Agreements have been duly authorized by all necessary
corporate action (no shareholder approval being required), executed and
delivered (or in the case of the Lease Supplement dated the Delivery Date, will
on the Delivery Date have been duly executed and delivered) by Lessee, and
constitute (or in the case of the Lease Supplement dated the Delivery Date, will
on the Delivery Date constitute) the legal, valid and binding obligation of
Lessee, enforceable against Lessee in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency and similar
laws and by general principles of equity;
     (c) the execution, delivery and performance by Lessee of each Lessee
Agreement and compliance by Lessee with all of the provisions thereof do not and
will not contravene any law or regulation, or any order of any court or
governmental authority or agency applicable to or binding on Lessee or any of
its properties, or contravene the provisions of, or constitute a default by
Lessee under, or result in the creation of any Lien (except for Permitted Liens)
upon the property of Lessee under its Certificate of Incorporation or by-laws or
any material indenture, mortgage, contract or other agreement or instrument to
which Lessee is a party or by which Lessee or any of its property is bound or
affected;
     (d) except for those matters discussed in the financial statements provided
to the Participants under Section 3.2(e), there are no proceedings pending or,
to the knowledge of Lessee, threatened against Lessee in any court or before any
governmental authority or arbitration board or tribunal which individually or in
the aggregate would materially and adversely affect the financial condition of
Lessee or impair the ability of Lessee to perform its obligations under the
Lessee Agreements or which questions the validity of any Lessee Agreement or any
action taken or to be taken pursuant thereto;
     (e) the audited consolidated balance sheet and consolidated statements of
income and retained earnings and cash flows of KCS for the fiscal year ended
December 31, 2007, fairly present, in conformity with generally accepted
accounting principles, the consolidated financial position of KCS as of such
date and the results of its operations for the period then ended. Since December
31, 2007, there has been no material adverse change in such financial condition
or results of operations;
     (f) neither the nature of Lessee nor its businesses or properties, nor any
relationship between Lessee and any other Person, nor any circumstances in
connection with the execution and delivery by Lessee of the Lessee Agreements,
is such as to require a consent, approval or authorization of, or filing,
registration or qualification with, or the giving of notice to, any governmental
authority on the part of Lessee in connection with the execution and delivery by
Lessee of the Lessee Agreements, other than notices required to be filed with
the STB, which notices shall have been filed on or prior to the Delivery Date
and except as contemplated by Section 3.2(g) hereof;
     (g) all filings and other actions necessary to protect the rights of Trust
under the Lease, and to perfect the security interest of Indenture Trustee under
the Indenture in the Indenture Estate as against creditors of and purchasers
from the Trust, will have been made on or prior to the Delivery Date and the
Indenture will on the Delivery Date create a valid and perfected lien and
security interest in the Indenture Estate, subject to any Lessor’s Liens and
Permitted Liens;

-15-



--------------------------------------------------------------------------------



 



     (h) on the Delivery Date, the Equipment is covered by the insurance
required by Section 12 of the Lease and all premiums due prior to the Delivery
Date in respect of such insurance shall have been paid in full;
     (i) Lessee has timely filed all United States Federal income tax returns
and all other material tax returns which (to its knowledge) are required to be
filed by it and has paid all taxes due pursuant to such returns or pursuant to
any assessment made against Lessee or any of its assets (other than assessments,
the payment of which is being contested in good faith by Lessee) and no tax
liens have been filed and no claims are being asserted with respect to any such
taxes, fees or other charges which could reasonably be expected to have a
materially adverse effect on its ability to perform its obligations under the
Lessee Agreements;
     (j) the (i) “location” (as such term is used in Section 9-307 of the
Uniform Commercial Code) of Lessee is the State of Missouri, and the place where
its records concerning the Equipment and all of its interests in, to and under
all documents relating to the Equipment are and will be kept, is located at
Kansas City, Missouri, and (ii) The Kansas City Southern Railway Company is its
true legal name as registered in the jurisdiction of its organization, its
federal employer identification number is 44-6000758 and its organizational
identification number designated by its jurisdiction of organization is
R00000513;
     (k) no Lease Default has occurred and is continuing and no Event of Loss
has occurred;
     (l) Lessee is not an “investment company” or an “affiliated person” of an
“investment company” within the meaning of the Investment Company Act of 1940;
     (m) the acquisition by Owner Participant of the Beneficial Interest for its
own account will not constitute a prohibited transaction within the meaning of
Section 4975(c)(1)(A) through (D) of the Code. The representation made by Lessee
in the preceding clause is made in reliance upon and subject to the accuracy of
the representation of Owner Participant in Section 3.6(h) of this Agreement;
     (n) on the Delivery Date, the Bill of Sale dated the Delivery Date shall
convey to the Trust good and marketable title to the Units being delivered on
the Delivery Date, in each case free and clear of all claims, Liens and
encumbrances of any nature, except Permitted Liens of the type described in
clauses (iii), (iv) or (v) of the definition thereof; and
     (o) in the event of a the bankruptcy of Lessee, the Trust, as Lessor under
the Lease, and Indenture Trustee (on behalf of the holders of the Equipment
Notes), as secured party (and the assignee of the Trust’s rights under the Lease
pursuant to the Indenture) will be entitled to the benefits of Section 1168 of
the Bankruptcy Code against Lessee with respect to the Units originally
delivered under the Lease.
     Section 3.3. Representations and Warranties of Indenture Trustee. Indenture
Trustee represents and warrants to Owner Participant, Owner Trustee, Trust
Company, Loan Participant and Lessee that, as of the date hereof and as of the
Closing Date and the Delivery Date (unless any such representation is
specifically made as of one date):

-16-



--------------------------------------------------------------------------------



 



     (a) Indenture Trustee is a banking corporation duly organized and validly
existing and in good standing under the laws of the State of Delaware and has
the full corporate power, authority and legal right under the laws of the State
of Delaware and the laws of the United States pertaining to its banking, trust
and fiduciary powers to execute, deliver and carry out the terms of each of the
Indenture Trustee Agreements;
     (b) the execution, delivery and performance by Indenture Trustee of each of
the Indenture Trustee Agreements have been duly authorized by Indenture Trustee
and will not violate its Certificate of Incorporation or by-laws or the
provisions of any indenture, mortgage, contract or other agreement to which it
is a party or by which it is bound or any laws, rules or regulations of the
United States or the State of Delaware (or any governmental subdivision of
either thereof) pertaining to its banking, trust or fiduciary powers;
     (c) each Indenture Trustee Agreement, when executed and delivered, will
constitute its legal, valid and binding obligation enforceable against it in
accordance with its terms;
     (d) there are no proceedings pending or, to the knowledge of Indenture
Trustee, threatened, and to the knowledge of Indenture Trustee there is no
existing basis for any such proceedings, against or affecting Indenture Trustee
in or before any court or before any governmental authority or arbitration board
or tribunal which, individually or in the aggregate, if adversely determined,
might impair the ability of Indenture Trustee to perform its obligations under
the Indenture Trustee Agreements;
     (e) no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body of the United States
or the State of Delaware, in each case pertaining to the banking, trust or
fiduciary powers of Indenture Trustee, is required for the due execution,
delivery and performance by Indenture Trustee of the Indenture Trustee
Agreements, except as have been previously obtained, given or taken;
     (f) Indenture Trustee is not in default under any of the Indenture Trustee
Agreements;
     (g) neither Indenture Trustee, nor any Person authorized to act on behalf
of Indenture Trustee, has directly or indirectly offered any interest in the
Trust Estate or the Equipment Notes or any other Operative Agreement or any
security similar to either thereof for sale to, or solicited offers to buy any
of the same from, or otherwise approached or negotiated with respect to any of
the same with, any Person other than Loan Participant; and
     (h) there are no Taxes which may be imposed on or asserted against the
Indenture Estate or any part thereof or any interest therein, Trust Company,
Owner Trustee or Owner Participant by any state or local government or taxing
authority in connection with the execution, delivery or performance by Indenture
Trustee of the Indenture Trustee Agreements or the authentication of the
Equipment Notes.
     Section 3.4. Representations, Warranties and Covenants Regarding Beneficial
Interest. (a) The Trust represents and warrants to Lessee, Indenture Trustee,
Loan Participant and Owner Participant that, as of the date hereof and as of the
Closing Date and the Delivery Date, neither

-17-



--------------------------------------------------------------------------------



 



the Trust nor any Person authorized or employed by the Trust as agent or
otherwise in connection with the placement of the Beneficial Interest or any
similar interest has offered any of the Beneficial Interest or any similar
interest or any of the Equipment Notes or any similar interest for sale to, or
solicited offers to buy any thereof from, or otherwise approached or negotiated
with respect thereto with, any prospective purchaser.
     (b) Lessee represents and warrants to Owner Trustee, Indenture Trustee,
Loan Participant and Owner Participant that, as of the date hereof and as of the
Closing Date, it has not offered any of the Beneficial Interest for sale to, or
solicited offers to buy any thereof from, any Person other than Owner
Participant and not more than 36 other prospective institutional investors.
     (c) Both the Trust and Lessee agree severally but not jointly that neither
the Trust nor Lessee nor anyone acting on behalf of the Trust or Lessee will
offer the Beneficial Interest or any part thereof or any similar interest for
issue or sale to any prospective purchaser, or solicit any offer to acquire any
of the Beneficial Interest or any part thereof so as to bring the issuance and
sale of the Beneficial Interest or any part thereof within the provisions of
Section 5 of the Securities Act of 1933, as amended.
     (d) Lessee represents that Lessee has not retained or employed any broker,
finder or financial advisor (other than JPMorgan Capital Corporation) to act on
its behalf in connection with the transactions contemplated hereby and it has
not authorized any broker, finder or financial advisor retained or employed by
any other Person to so act.
     Section 3.5. Representations and Warranties of Loan Participant. Loan
Participant represents and warrants to Owner Trustee, Indenture Trustee, Owner
Participant and Lessee that, as of the date hereof and as of the Closing Date
and the Delivery Date (and the purchase of an Equipment Note by Loan Participant
on the Delivery Date shall constitute a reaffirmation by Loan Participant of
each of these representations and warranties as of such date):
     (a) Loan Participant has the full power, authority and legal right under
the laws of its jurisdiction of organization to execute, deliver and perform the
terms of this Agreement;
     (b) the execution and delivery by Loan Participant of this Agreement and
its performance hereunder and under the Equipment Notes have been duly
authorized by all necessary action on its part. It has duly and validly executed
and delivered this Agreement;
     (c) assuming the due authorization, execution and delivery by the other
parties hereto, this Agreement constitutes, and its obligations under the
Equipment Notes will constitute, its legal, valid, and binding obligations
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency and similar laws and by
general principles of equity;
     (d) Loan Participant is acquiring the Equipment Notes to be issued to it on
the Delivery Date for the purpose of investment and not with a view to the
distribution thereof, and that, except as permitted or contemplated by the terms
of the Operative Agreements, Loan Participant

-18-



--------------------------------------------------------------------------------



 



has no present intention of selling, negotiating or otherwise disposing of such
Equipment Notes; it being understood, however, that the disposition of Loan
Participant’s property shall at all times be and remain within its control; and
     (e) Loan Participant is acquiring the Equipment Notes with funds that do
not constitute plan assets, and the term “plan assets” shall have the meaning
specified in Department of Labor Regulation §2510.3-101.
     Section 3.6. Representations and Warranties of Owner Participant. Owner
Participant represents and warrants to Owner Trustee, Trust Company, Indenture
Trustee, Loan Participant and Lessee that, as of the date hereof and as of the
Closing Date and the Delivery Date (unless any such representation is
specifically made as of one date):
     (a) Owner Participant is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the power and authority to carry on its business as now conducted;
     (b) Owner Participant has the limited partnership power and authority to
enter into the Owner Participant Agreements and to perform its obligations
thereunder, and such execution, delivery and performance do not and will not
contravene any law or any order of any court or governmental authority or agency
applicable to or binding on Owner Participant, or contravene the provisions of,
or constitute a default under, or result in the creation of any Lien (other than
the leasehold interest of Lessee under the Lease and the security interest of
Indenture Trustee under the Indenture) upon the Equipment under, its
organization documents or any material indenture, mortgage, contract or other
agreement or instrument to which Owner Participant is a party or by which it or
any of its property or the Equipment may be bound or affected;
     (c) the Owner Participant Agreements have been duly authorized by all
necessary limited partnership action on the part of Owner Participant, do not
require any approval not already obtained of the partners of Owner Participant
or any approval or consent not already obtained of any trustee or holders of
indebtedness or obligations of Owner Participant, have been duly executed and
delivered by Owner Participant and (assuming the due authorization, execution
and delivery by each other party thereto) constitute the legal, valid and
binding obligations of Owner Participant, enforceable against Owner Participant
in accordance with their respective terms except as enforceability may be
limited by applicable bankruptcy, insolvency and similar laws and by general
principles of equity;
     (d) no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery or performance by Owner Participant of the Trust
Agreement, the Tax Indemnity Agreement and this Agreement, it being understood
that no representation or warranty is being made herein with respect to the ICC
Termination Act or any other laws, governmental rules or regulations specific to
the Equipment;
     (e) the Trust Estate is free of any Lessor’s Liens attributable to Owner
Participant;

-19-



--------------------------------------------------------------------------------



 



     (f) there are no pending or, to the knowledge of Owner Participant,
threatened actions or proceedings before any court or administrative agency
which would materially adversely affect Owner Participant’s financial condition
or its ability to perform its obligations under the Trust Agreement, the Tax
Indemnity Agreement, this Agreement or any other Owner Participant Agreement;
     (g) as of the Delivery Date, Owner Participant is purchasing the Beneficial
Interest to be acquired by it on the Delivery Date for its account with no
present intention of distributing such Beneficial Interest or any part thereof
in any manner which would violate the Securities Act of 1933, as amended, but
without prejudice, however, to the right of Owner Participant at all times to
sell or otherwise dispose of all or any part of such Beneficial Interest under a
registration statement under the Securities Act of 1933, as amended, or under an
exemption from such registration available under such Act. Owner Participant
acknowledges that its Beneficial Interest has not been registered under the
Securities Act of 1933, as amended, and that neither Owner Trustee nor Lessee
contemplates filing, or is legally required to file, any such registration
statement;
     (h) with respect to the sources of the amount to be advanced by Owner
Participant pursuant to Section 2.2(a), no part of such amounts constitutes
assets of any employee benefit plan (other than a government plan exempt from
the coverage of ERISA); and
     (i) Owner Participant has a tangible net worth, as determined in accordance
with generally accepted accounting principles, of not less than $75,000,000.00
(without regard to the transactions contemplated hereby).
     Section 3.7. Opinion Acknowledgment. Each of the parties hereto, with
respect to such party, expressly consents to the rendering by its counsel of the
opinions referred to in Section 4.1(a)(2) and Section 4.1(b)(7) and acknowledges
that such opinions shall be deemed to be rendered at the request and upon the
instructions of such party, each of whom has consulted with and has been advised
by its counsel as to the consequences of such request, instructions and consent.
Article IV
Conditions Precedent
     Section 4.1. Conditions Precedent to Closing Date; Conditions Precedent of
Each Participant and Indenture Trustee to the Delivery Date.
     (a) Closing Conditions. The obligation of any Person to participate in the
transactions contemplated hereby on the Closing Date shall be subject to the
following conditions precedent on or before the Closing Date:
     (1) Execution of Operative Agreements. This Agreement, the Trust Agreement,
the Lease, the Indenture, shall each be satisfactory in form and substance to
the parties thereto, shall have been duly executed and delivered by the parties
thereto

-20-



--------------------------------------------------------------------------------



 



(except that the execution and delivery of this Agreement and the other
documents referred to above by a party hereto or thereto shall not be a
condition precedent to such party’s obligations hereunder), shall each be in
full force and effect and executed counterparts of each shall have been
delivered to each such party or its counsel; and no event shall have occurred
and be continuing that constitutes a Lease Default or an Indenture Default.
     (2) Opinions of Counsel. Owner Trustee, Indenture Trustee, Loan
Participant, Owner Participant and Lessee shall have received the favorable
written opinion of each of (A) internal counsel to Lessee and special counsel to
Lessee, (B) counsel to Owner Trustee, (C) internal counsel to Owner Participant
and special counsel to Owner Participant and (D) counsel to Indenture Trustee,
each in form and scope satisfactory to each such party; provided that receipt by
a party hereto of a favorable written opinion from counsel to such party shall
not be a condition precedent to such party’s obligations hereunder; provided
further that, such opinions shall be dated the Closing Date.
     (3) Tax Indemnity Agreement. The Tax Indemnity Agreement shall be
satisfactory in form and substance to Owner Participant and Lessee, shall have
been duly executed and delivered by Lessee and Owner Participant, and shall be
in full force and effect.
     (4) Corporate Documents. Each of the parties shall have received such
documents and evidence with respect to Lessee, Owner Participant, Owner Trustee,
the Trust and Indenture Trustee as such party may reasonably request in order to
establish the authority for the consummation of the transactions contemplated by
this Agreement and the other Operative Agreements, the taking of all corporate
and other proceedings in connection therewith and compliance with the conditions
herein or therein set forth and the incumbency of all officers signing any of
the Operative Agreements.
     (5) Representations and Warranties. The representations and warranties of
each of the parties hereto shall be true and correct in all material respects on
the Closing Date.
     (b) Delivery Date Conditions. The obligation of each Participant, the Owner
Trustee and Indenture Trustee to participate in the transactions contemplated
hereby on the Delivery Date shall be subject to the following conditions
precedent (except that paragraph (16) shall not be a condition precedent to
Owner Participant’s obligations hereunder and paragraph (17) shall not be a
condition precedent to Loan Participant’s obligations):
     (1) Execution of Operative Agreements. On or before the Delivery Date, each
of the documents referred to in Section 4.1(a)(1) and Section 4.1(a)(3) shall be
in full force and effect and the Equipment Notes to be issued on the Delivery
Date, an Assignment of Warranties in respect of the Units to be purchased by the
Trust from the Seller on the Delivery Date, a Lease Supplement and an Indenture
Supplement, in each case with respect to the Units to be purchased on the
Delivery Date, shall each be satisfactory in form and substance to such
Participant and Indenture Trustee, shall have

-21-



--------------------------------------------------------------------------------



 



been duly executed and delivered by the parties thereto (except that the
execution and delivery of the documents referred to above by a party thereto
shall not be a condition precedent to such party’s obligations hereunder), shall
each be in full force and effect and executed counterparts of each shall have
been delivered to such Participant and Indenture Trustee or its counsel on or
before the Delivery Date; and no event shall have occurred and be continuing
that constitutes a Lease Default or an Indenture Default.
     (2) Recordation and Filing. On or before the Delivery Date, Lessee will
cause the Lease, a Lease Supplement with respect to the Units to be purchased on
the Delivery Date, the Indenture, an Indenture Supplement with respect to the
Units to be purchased on the Delivery Date, or appropriate evidence thereof, to
be duly filed, recorded and deposited (A) with the Surface Transportation Board
in conformity with 49 U.S.C. § 11301, (B) with the Registrar General of Canada
pursuant to Section 105 of the Canada Transportation Act and (C) in such other
places within the United States, Canada or Mexico as Owner Trustee, Indenture
Trustee and any Participant may reasonably request for the protection of the
Trust’s title to the Equipment and interest in the Lease, or the security
interest of Indenture Trustee in the Equipment and the Lease, and will furnish
Indenture Trustee, Owner Trustee and each Participant proof thereof.
     (3) Officer’s Certificate of Lessee. On the Delivery Date, Owner Trustee,
Indenture Trustee, Loan Participant and Owner Participant shall have received an
Officer’s Certificate dated such date from Lessee, to the effect that the
representations and warranties of Lessee contained in Section 3.2 and
Section 3.4(b) are true and correct in all material respects on the Delivery
Date with the same effect as though made on and as of said date, except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties were true and correct on and
as of such earlier date), and that Lessee has performed and complied with all
agreements and conditions herein contained which are required to be performed or
complied with by Lessee on or before said date.
     (4) Officer’s Certificates of Trust Company and Owner Trustee. On the
Delivery Date, Lessee, Indenture Trustee, Loan Participant and Owner Participant
shall have received an Officer’s Certificate dated such date from each of Trust
Company and Owner Trustee, to the effect that the representations and warranties
of each of Trust Company and Owner Trustee contained in Section 3.1 and of Owner
Trustee contained in Section 3.4(a) are true and correct in all material
respects on the Delivery Date with the same effect as though made on and as of
said date, except to the extent that such representations and warranties relate
solely to an earlier date (in which case such representations and warranties
were true and correct on and as of such earlier date), and that Owner Trustee
has performed and complied with all agreements and conditions herein contained
which are required to be performed or complied with by Owner Trustee on or
before said date.
     (5) Officer’s Certificate of Indenture Trustee. On the Delivery Date,
Lessee, Owner Trustee, Loan Participant and Owner Participant shall have
received an Officer’s Certificate dated such date from Indenture Trustee, to the
effect that the representations

-22-



--------------------------------------------------------------------------------



 



and warranties of Indenture Trustee contained in Section 3.3 are true and
correct in all material respects on the Delivery Date with the same effect as
though made on and as of said date, except to the extent that such
representations and warranties relate solely to an earlier date (in which case
such representations and warranties were true and correct on and as of such
earlier date), and that Indenture Trustee has performed and complied with all
agreements and conditions herein contained which are required to be performed or
complied with by Indenture Trustee on or before said date.
     (6) Officer’s Certificate of Owner Participant. On the Delivery Date,
Lessee, Owner Trustee, Indenture Trustee, and Loan Participant shall have
received an Officer’s Certificate dated such date from Owner Participant, to the
effect that the representations and warranties of Owner Participant contained in
Section 3.6 are true and correct in all material respects on the Delivery Date
with the same effect as though made on and as of said date, except to the extent
that such representations and warranties relate solely to an earlier date (in
which case such representations and warranties were true and correct on and as
of such earlier date), and that Owner Participant has performed and complied
with all agreements and conditions herein contained which are required to be
performed or complied with by Owner Participant on or before said date.
     (7) Opinions of Counsel. On the Delivery Date, Owner Trustee, Indenture
Trustee, Loan Participant and Owner Participant shall have received the
favorable written opinion of each of (A) internal counsel to Lessee and special
counsel to Lessee, (B) counsel to Owner Trustee, (C) internal counsel to Owner
Participant and special counsel to Owner Participant and (D) counsel to
Indenture Trustee, each in form and scope satisfactory to each Participant,
(E) Alvord and Alvord, special STB counsel, and (F) McCarthy Tétrault LLP,
special Canadian counsel; provided that receipt by a party hereto of a favorable
written opinion from counsel to such party shall not be a condition precedent to
such party’s obligations hereunder.
     (8) Title. On the Delivery Date, after giving effect to the transactions
contemplated hereby and by the other Operative Agreements, Owner Trustee shall
have good and marketable title to each Unit to be purchased on the Delivery
Date, free and clear of all Liens, except Permitted Liens of the type described
in clause (iii), (iv) and (v) of the definition thereof.
     (9) Bills of Sale. On the Delivery Date, the Seller shall have delivered to
Owner Trustee (with copies to Indenture Trustee, Loan Participant and Owner
Participant) a Bill of Sale in the form attached hereto as Exhibit B with
respect to the applicable Units being purchased on the Delivery Date, such Bill
of Sale dated the Delivery Date for such Units, transferring to Owner Trustee
good and marketable title to such Units and warranting to Owner Trustee that at
the time of delivery of each such Unit, the Seller had legal title thereto and
good and lawful right to sell the same, and title thereto was free of all
claims, liens and encumbrances of any nature, except Permitted Liens of the type
described in clause (iii), (iv) and (v) of the definition thereof.

-23-



--------------------------------------------------------------------------------



 



     (10) Certificates of Acceptance. On the Delivery Date, Lessee shall have
delivered to Owner Trustee (with copies to Indenture Trustee, Loan Participant
and Owner Participant) a Certificate of Acceptance with respect to each Unit
being purchased on the Delivery Date, such Certificate of Acceptance executed on
and dated the Delivery Date for such Unit.
     (11) Insurance Certificate. On or before the Delivery Date, Indenture
Trustee, Loan Participant, Owner Trustee and Owner Participant shall have
received a certificate evidencing the insurance that is required pursuant to
Section 12 of the Lease.
     (12) Corporate Documents. Each of the Participants shall have received such
documents and evidence with respect to Lessee, Owner Participant, Owner Trustee
and Indenture Trustee as the Participants may reasonably request in order to
establish the authority for the consummation of the transactions contemplated by
this Agreement and the other Operative Agreements, the taking of all corporate
and other proceedings in connection therewith and compliance with the conditions
herein or therein set forth and the incumbency of all officers signing any of
the Operative Agreements.
     (13) No Threatened Proceedings. No action or proceeding shall have been
instituted nor shall governmental action be threatened before any court or
governmental agency, nor shall any order, judgment or decree have been issued or
proposed to be issued by any court or governmental agency at the time of the
Delivery Date, to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or any of the other Operative Agreements or the
transactions contemplated hereby or thereby.
     (14) Delivery Date Notice. Prior to the Delivery Date, Indenture Trustee
and the Participants shall have received the written notice of the Delivery Date
required pursuant to Section 2.3(a).
     (15) No Illegality. No change shall have occurred after the date of the
execution and delivery of this Agreement in applicable law or regulations
thereunder or interpretations thereof by regulatory authorities that, in the
opinion of such Participant or its counsel, would make it illegal for such
Participant to enter into any transaction contemplated by the Operative
Agreements.
     (16) Owner Participant’s Commitment. Owner Participant shall have made
available its Commitment with respect to the Units delivered on the Delivery
Date in accordance with Sections 2.2(a) and 2.3.
     (17) Loan Participant’s Commitment. Loan Participant shall have made
available its Commitment with respect to the Units delivered on the Delivery
Date in accordance with Sections 2.2(b) and 2.3.
     (18) Consents. All approvals and consents of any trustees or holders of any
indebtedness or obligations of Lessee which are required in connection with the

-24-



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement and the other Operative Agreements
shall have been duly obtained and be in full force and effect.
     (19) Governmental Actions. All actions, if any, required to have been taken
on or prior to the Delivery Date in connection with the transactions
contemplated by this Agreement and the other Operative Agreements on the
Delivery Date shall have been taken by any governmental or political agency,
subdivision or instrumentality of the United States and all orders, permits,
waivers, exemptions, authorizations and approvals of such entities required to
be in effect on the Delivery Date in connection with such transactions
contemplated by this Agreement and the other Operative Agreements on the
Delivery Date shall have been issued, and all such orders, permits, waivers,
exemptions, authorizations and approvals shall be in full force and effect, on
the Delivery Date.
     (20) Representations and Warranties. The representations and warranties of
each of the parties hereto shall be true and correct in all material respects on
the Delivery Date.
     Section 4.2. Additional Conditions Precedent to the Obligations of Loan
Participant. The obligation of Loan Participant to advance funds for the
Equipment Notes to be purchased by it pursuant to Section 2.2(b) on the Delivery
Date shall be subject to the additional conditions that:
     (a) Equipment Notes. The Equipment Notes to be delivered on the Delivery
Date shall have been duly authorized, executed and delivered to Loan Participant
by a duly authorized officer of Owner Trustee and duly authenticated by
Indenture Trustee.
     (b) Debt Appraisal Letter. On or before the Delivery Date, Loan Participant
shall have received a letter from the equipment appraiser setting forth the
appraiser’s opinion as to the fair market value of the applicable Units and that
such fair market value is not less than the Equipment Cost for such Units.
     (c) Original Counterparts of Lease and Lease Supplement. The “original”
counterpart of the Lease and the Lease Supplement dated the Delivery Date shall
have been delivered to Indenture Trustee.
     (d) Security Interest. On the Delivery Date, after giving effect to the
transactions contemplated hereby and by the other Operative Agreements,
Indenture Trustee shall have a perfected security interest in the applicable
Equipment, the Lease and the other property constituting the Indenture Estate,
free of all Liens, except Permitted Liens.
     (e) Opinion. On the Delivery Date, Loan Participant shall have received the
opinion of Vedder Price P.C., addressed to Loan Participant, in form and
substance satisfactory to Loan Participant.

-25-



--------------------------------------------------------------------------------



 



     Section 4.3. Additional Conditions Precedent to the Obligations of Owner
Participant. The obligation of Owner Participant to provide the funds specified
with respect to it in Section 2.2(a) on the Delivery Date with respect to any
Unit to be purchased on the Delivery Date shall be subject to the following
additional conditions:
     (a) Appraisal. On or before the Delivery Date, Owner Participant shall have
received an opinion (the “Appraisal”) of an equipment appraiser reasonably
satisfactory in form and substance to Owner Participant.
     (b) Opinion with Respect to Certain Tax Aspects. On or before the Delivery
Date, Owner Participant shall have received the opinion of Hunton & Williams
LLP, addressed to Owner Participant, in form and substance satisfactory to Owner
Participant, containing such counsel’s favorable opinion with respect to the
Federal income tax aspects of the transaction contemplated hereby.
     (c) No Tax Law Change. No Change in Tax Law shall have occurred nor shall a
judicial opinion on a tax issue have been rendered on or prior to the Delivery
Date which change, if enacted, adopted or made effective, or such judicial
opinion, would, in the reasonable opinion of Owner Participant, render it
disadvantageous or inadvisable for Owner Participant to enter into the
transactions contemplated by the Operative Agreements unless Lessee shall
indemnify Owner Participant to Owner Participant’s reasonable satisfaction for
such Change in Tax Law or, if such change can be compensated for by an
adjustment to Basic Rent, unless Lessee agrees to an adjustment to Basic Rent in
accordance with the principles of Section 2.6 of this Agreement to preserve
Owner Participant’s Net Economic Return.
     (d) No Change in Accounting. No change shall have been promulgated by the
Financial Accounting Standards Board on or prior to the Delivery Date that would
prevent the Owner Participant from accounting for the transactions set forth in
the Operative Agreements as a “leveraged lease” in accordance with Statement of
Financial Accounting Standards 13.
     Section 4.4. Conditions Precedent to the Obligation of Lessee. The
obligation of Lessee to participate in the transactions contemplated hereby on
the Delivery Date shall be subject to the following conditions precedent:
     (a) Corporate Documents. On or before the Delivery Date, Lessee shall have
received such documents and evidence with respect to Owner Participant, Owner
Trustee and Indenture Trustee as Lessee may reasonably request in order to
establish the consummation of the transactions contemplated by this Agreement,
the taking of all corporate and other proceedings in connection therewith and
compliance with the conditions herein or therein set forth.
     (b) Operative Agreements. On or before the Delivery Date, each of the
documents referred to in Section 4.1(b)(1) shall be in full force and effect.

-26-



--------------------------------------------------------------------------------



 



     (c) Representations and Warranties True. On the Delivery Date, the
representations and warranties of Owner Trustee, Indenture Trustee, Loan
Participant and Owner Participant contained in Section 3 hereof shall be true
and correct in all material respects as of the Delivery Date as though made on
and as of such date, and Lessee shall have received an Officer’s Certificate
dated such date from each of Owner Trustee as described in Section 4.1(b)(4),
Owner Participant as described in Section 4.1(b)(6) and Indenture Trustee as
described in Section 4.1(b)(5), addressed to Lessee and certifying as to the
foregoing matters insofar as they relate to Owner Trustee, Owner Participant and
Indenture Trustee, as the case may be.
     (d) Opinions of Counsel. On the Delivery Date, Lessee shall have received
the opinions of counsel for Owner Trustee and Indenture Trustee referred to in
Section 4.1(b)(7), addressed to Lessee.
     (e) No Threatened Proceedings. No action or proceeding shall have been
instituted nor shall governmental action be threatened before any court or
governmental agency, nor shall any order, judgment or decree have been issued or
proposed to be issued by any court or governmental agency at the time of the
Delivery Date, to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or the transactions contemplated hereby.
     (f) No Tax Law Change. Lessee shall not be obligated to carry out the
transactions contemplated on the Delivery Date if a Change in Tax Law shall have
occurred after the date of execution hereof and on or prior to the Delivery Date
which would, in the reasonable opinion of Lessee, result in an adjustment
pursuant to Section 2.6 which would increase by more than 50 basis points the
present value (discounted at an interest rate per annum equal to the Debt Rate)
of all payments of Basic Rent payable for the Units to be delivered on or prior
to the Delivery Date.
Article V
Financial and Other Reports of Lessee
Lessee agrees that it will furnish directly to each Participant the following:
     (a) unless included in a Form 10-Q delivered or deemed delivered under
clause (c) below, as soon as available and in any event within 60 days after the
end of each quarterly period, except the last, of each fiscal year, consolidated
balance sheets of KCS, and its consolidated Subsidiaries as at the end of such
period, together with the related consolidated statements of income and cash
flows of KCS and its consolidated Subsidiaries for the period beginning on the
first day of such fiscal year and ending on the last day of such quarterly
period, setting forth in each case (except for the consolidated balance sheet)
in comparative form the figures for the corresponding periods of the previous
fiscal year, all in reasonable detail and prepared in accordance with generally
accepted accounting principles and certified by any Vice President, the
Treasurer, the Chief Financial Officer or any Assistant Treasurer of KCS;

-27-



--------------------------------------------------------------------------------



 



     (b) unless included in a Form 10-K delivered or deemed delivered under
clause (c) below, as soon as available and in any event within 120 days after
the last day of each fiscal year, a copy of KCS’s annual audited report covering
the operations of KCS and its consolidated Subsidiaries, including consolidated
balance sheets, and related consolidated statements of income and retained
earnings and consolidated statement of cash flows of KCS and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with generally accepted accounting principles applied on
a consistent basis, which statements will have been certified by a firm of
independent public accountants of recognized national standing selected by KCS;
     (c) as soon as available, one copy of each Annual Report on Form 10-K (or
any successor form), Quarterly Report on Form 10-Q (or any successor form) and
Form 8-K filed by KCS with the SEC or any successor agency, provided that, as
long as KCS is subject to informational requirements of the Securities Exchange
Act of 1934 and in accordance therewith files reports and other information with
the SEC, each Participant shall be deemed to have been furnished the foregoing
reports and forms at the time such Participant may electronically access such
reports and forms by means of the SEC’s homepage on the internet or at KCS’s
homepage on the internet, provided, further, in the event that KCS shall cease
to be subject to such informational requirements, Lessee will provide each
Participant with 90 days’ advance written notice and thereafter Lessee shall
directly furnish such reports and forms to each Participant; and
     (d) as soon as available and in any event within 120 days after the last
day of each fiscal year, a certificate signed by any Vice President, the
Treasurer, the Chief Financial Officer or any Assistant Treasurer of Lessee
stating that he/she has reviewed the activities of Lessee during such year and
that Lessee during such year has kept, observed, performed and fulfilled each
and every covenant, obligation and condition contained herein and in the Lease,
or if a Lease Event of Default shall exist or if an event has occurred and is
continuing which, with the giving of notice or the passage of time or both,
would constitute a Lease Event of Default, specifying such Lease Event of
Default and all such events and the nature and status thereof.
If at any time Lessee shall become subject to the public reporting requirements
of the SEC or Lessee shall cease to be a consolidated subsidiary of KCS, then
the reporting requirements of paragraphs (a) through (c) above shall apply
directly to Lessee.
Article VI
Certain Covenants of the Participants, Trustees and Lessee
     Section 6.1. Restrictions on Transfer of Beneficial Interest. Owner
Participant agrees that it shall not sell, convey, assign, pledge, mortgage or
otherwise transfer any of its Beneficial Interest, except to Lessee in
accordance with Section 23(c) of the Lease (to which transfer Indenture Trustee
hereby consents), unless:

-28-



--------------------------------------------------------------------------------



 



     (a) the Person to whom such transfer is to be made (a “Transferee”) is
(i) a Person that is organized as a corporation, limited liability company,
partnership or other legal entity under the laws of the United States or any
state or territory thereof or the District of Columbia with tangible net worth
or, in the case of a bank or lending institution, combined capital or surplus at
the time of such transfer of at least US $75,000,000 (without regard to the
transactions contemplated hereby), all of the foregoing determined in accordance
with generally accepted accounting principles or (ii) any United States
subsidiary or United States affiliate of any such institutional or corporate
investor if such investor guarantees the obligations so assumed by such
subsidiary or affiliate pursuant to an instrument or instruments reasonably
satisfactory to Lessee, Owner Trustee and Indenture Trustee or (iii) any United
States subsidiary or United States affiliate of the transferring Owner
Participant if the transferring Owner Participant remains liable for all
obligations of Owner Participant under each of the Operative Agreements;
     (b) neither the Transferee nor any of its Affiliates shall be (i) directly
involved in the rail transportation business (it being understood that operating
lessors and passive equity and debt investors (including lessors) in railroad
rolling stock and facilities are not directly involved in the rail
transportation business), (ii) a competitor of Lessee in Lessee’s primary
business, (iii) at the time of the proposed transfer, a substantial investor in
Lessee or any Affiliate of Lessee attempting a merger, acquisition or other
takeover of Lessee or any Affiliate of Lessee which merger, acquisition or other
takeover shall not have been approved by the Board of Directors of Lessee or
such Affiliate or otherwise be perceived by Lessee or such Affiliate to be
hostile to the management of Lessee or such Affiliate, (iv) an adverse plaintiff
or defendant in any then-existing litigation or any then-existing third-party
arbitration involving Lessee or an Affiliate of Lessee, or (v) the potential
plaintiff in any litigation which has been threatened, in writing, against
Lessee or an Affiliate of Lessee; provided that if a Specified Default or an
Event of Default shall have occurred and be continuing, the requirements set
forth above in this subsection (b) shall not apply to such transfer;
     (c) Indenture Trustee, Lessee and Owner Trustee shall have received
30 days’ (10 days in the case of a transfer to an Affiliate) prior written
notice of such transfer specifying the name and address of any proposed
Transferee and such additional information as shall be necessary to determine
whether the proposed transfer satisfies the requirements of this Section 6.1 and
Section 8.01 of the Trust Agreement;
     (d) such Transferee enters into an agreement or agreements in form and
substance reasonably satisfactory to Lessee, Owner Trustee and Indenture Trustee
whereby such Transferee confirms that it shall be deemed a party to this
Agreement and each other Operative Agreement to which the transferring Owner
Participant is a party, and agrees to be bound by all the terms of, and to
undertake all of the obligations and liabilities of the transferring Owner
Participant contained in, this Agreement and such other Operative Agreements and
in which the Transferee shall make representations and warranties comparable to
those of Owner Participant contained herein and therein;

-29-



--------------------------------------------------------------------------------



 



     (e) such transfer complies in all respects with and does not violate any
applicable law, including any applicable Federal securities law and the
securities law of any applicable state;
     (f) an opinion of counsel of the Transferee (which counsel shall be either
Hunton & Williams LLP, internal counsel to the Transferee or another counsel
reasonably acceptable to Lessee and Indenture Trustee), confirming (i) the
existence, power and authority of, and due authorization, execution and delivery
of all relevant documentation by, the Transferee (with appropriate reliance on
certificates of corporate officers or public officials as to matters of fact),
(ii) that each agreement referred to in subparagraph (d) above is the legal,
valid, binding and enforceable obligation of the Transferee subject to the
customary exceptions, (iii) compliance of the transfer with the registration
provisions of applicable laws and regulations including Federal securities laws
and securities laws of the Transferee’s domicile and other jurisdictions
reasonably identified by Lessee as potentially applicable to the transfer, and
(iv) other matters as Lessee or Indenture Trustee may reasonably request, shall
be provided, prior to such transfer, to Lessee, Indenture Trustee and Owner
Trustee, which opinion shall be in form and substance reasonably satisfactory to
each of them;
     (g) except as specifically consented to in writing by Lessee and Indenture
Trustee, the terms of the Operative Agreements shall not be altered;
     (h) all reasonable fees, expenses and charges of the parties hereto
(including without limitation, legal fees and expenses of special counsel or, in
the case of Lessee, if no special counsel is used, the allocable costs of
internal counsel at standard interdepartmental rates) incurred in connection
with each transfer of such Beneficial Interest shall be paid by Owner
Participant;
     (i) after giving effect to such transfer, the cumulative number of
transfers of the Beneficial Interest pursuant to the terms of this Section 6.1
shall not exceed six (6) (not including up to two transfers in the aggregate to
an Affiliate of a transferring Owner Participant);
     (j) such transfer (i) does not involve the use of an amount which
constitutes assets of an employee benefit plan (other than a government plan
exempt from the coverage of ERISA) or (ii) will not constitute a prohibited
transaction;
     (k) after giving effect to such transfer, the Beneficial Interest shall be
held by not more than two (2) Owner Participants at the same time;
     (l) such transfer shall not occur prior to the Closing Date;
     (m) as a result of such transfer, no Indenture Default attributable to
Owner Participant or Owner Trustee shall have occurred and be continuing; and

-30-



--------------------------------------------------------------------------------



 



     (n) Owner Participant shall deliver an Officer’s Certificates to the
parties hereto certifying as to compliance with the transfer requirements
contained herein.
     Upon any such transfer, (i) except as the context otherwise requires, such
Transferee shall be deemed the “Owner Participant” for all purposes, and shall
enjoy the rights and privileges and perform the obligations of Owner Participant
to the extent of the interest transferred hereunder and under each other
Operative Agreement to which Owner Participant is a party, and, except as the
context otherwise requires, each reference in this Agreement and each other
Operative Agreement to the “Owner Participant” shall thereafter be deemed to
include such Transferee for all purposes to the extent of the interest
transferred and (ii) the transferor, except as provided in Section 6.1(h)
hereof, shall be released from all obligations hereunder and under each other
Operative Agreement to which such transferor is a party or by which such
transferor is bound to the extent such obligations are expressly assumed by a
Transferee; and provided, further, that in no event shall any such transfer or
assignment waive or release the transferor from any liability on account of any
breach existing immediately prior to such transfer of any of its
representations, warranties, covenants or obligations set forth in the Operative
Agreements or for any fraudulent or willful misconduct. Any transfer or
assignment of the Beneficial Interest in violation of this Section 6.1 shall be
void and of no effect.
     Section 6.2. Lessor’s Liens Attributable to Owner Participant. Owner
Participant hereby unconditionally agrees with and for the benefit of the other
parties to this Agreement that Owner Participant will not directly or indirectly
create, incur, assume or suffer to exist any Lessor’s Liens on or against any
part of the Trust Estate or the Equipment arising out of any act or omission of
or claim against Owner Participant, and Owner Participant agrees that it will,
at its own cost and expense, take such action as may be necessary to duly
discharge and satisfy in full any such Lessor’s Lien (by bonding or otherwise,
so long as Lessee’s operation and use of the Equipment is not impaired);
provided that Owner Participant may contest any such Lessor’s Lien in good faith
by appropriate proceedings so long as such proceedings do not involve any
material danger of the sale, forfeiture or loss of the Equipment or any interest
therein and do not interfere with the use, operation, or possession of the
Equipment by Lessee under the Lease or the rights of Indenture Trustee under the
Indenture and the other Operative Agreements or the rights of Loan Participant
under the Operative Agreements. Owner Participant hereby indemnifies and holds
harmless Lessee, Indenture Trustee, Indenture Estate, Owner Trustee and Loan
Participant from and against any loss, cost or expense (including reasonable
legal fees and expenses) which may be suffered or incurred by any of them as the
result of the failure of Owner Participant to discharge and satisfy any such
Lessor’s Lien.
     Section 6.3. Lessor’s Liens Attributable to Trust Company. Trust Company,
hereby unconditionally agrees with and for the benefit of the other parties to
this Agreement that Trust Company will not directly or indirectly create, incur,
assume or suffer to exist any Lessor’s Liens on or against any part of the Trust
Estate or the Equipment arising out of any act or omission of or claim against
Trust Company, and Trust Company agrees that it will, at its own cost and
expense, take such action as may be necessary to duly discharge and satisfy in
full (i) any such Lessor’s Lien attributable to Trust Company (by bonding or
otherwise, so long as Lessee’s operation and use of the Equipment is not
impaired) and (ii) any other liens or encumbrances attributable to Trust Company
on any part of the Trust Estate or the Indenture Estate which result

-31-



--------------------------------------------------------------------------------



 



from claims against Trust Company not related to the ownership of the Equipment,
the administration of the Trust Estate or the Indenture Estate or the
transactions contemplated by the Operative Agreements; provided that Trust
Company or Owner Trustee may contest any such Lessor’s Lien in good faith by
appropriate proceedings so long as such proceedings do not involve any material
danger of the sale, forfeiture or loss of the Equipment or any interest therein
and do not interfere with the use, operation, or possession of the Equipment by
Lessee under the Lease or the rights of Indenture Trustee under the Indenture
and the other Operative Agreements or the rights of Loan Participant under the
Operative Agreements. Trust Company hereby indemnifies and holds harmless
Lessee, Indenture Trustee, the Indenture Estate, Owner Participant, Seller and
Loan Participant from and against any loss, cost or expense (including
reasonable legal fees and expenses) which may be suffered or incurred by any of
them as the result of the failure of Trust Company to discharge and satisfy any
Lessor’s Lien attributable to Trust Company.
     Section 6.4. Liens Created by Indenture Trustee and Loan Participant.
(a) Indenture Trustee covenants and agrees with Lessee, Owner Trustee, Owner
Participant and Loan Participant that it shall not cause or permit to exist any
Lien on the Equipment or all or any portion of the Trust Estate or the Indenture
Estate arising as a result of (i) claims against Indenture Trustee not related
to its interest in the Equipment and the Trust Estate, or to the administration
of the Indenture Estate pursuant to the Indenture, (ii) acts of Indenture
Trustee not contemplated by, or failure of Indenture Trustee to take any action
it is expressly required to perform by, the Operative Agreements, (iii) claims
against Indenture Trustee relating to Taxes or expenses that are not indemnified
against by Lessee pursuant to Section 7 attributable to the actions of Indenture
Trustee, or (iv) claims against Indenture Trustee arising out of the transfer by
Indenture Trustee of all or any portion of its interest in the Equipment, the
Indenture Estate or the Operative Agreements, other than a transfer permitted by
the Operative Agreements and that Indenture Trustee will, at its own cost and
expense (and without any right of reimbursement from any other party hereto),
promptly take such action as may be necessary duly to discharge any such Lien;
provided that Indenture Trustee may contest any such Lien in good faith by
appropriate proceedings so long as such proceedings do not involve any material
danger of the sale, forfeiture or loss of the Equipment or any interest therein
and do not interfere with the use, operation, or possession of the Equipment by
Lessee under the Lease, the rights of the Trust under the Operative Agreements
or the rights of Loan Participant under the Operative Agreements. Indenture
Trustee further agrees to indemnify and hold harmless each of the other parties
hereto from and against any loss, out-of-pocket cost and expenses (including
reasonable legal fees and expenses) incurred, in each case, as a result of the
imposition or enforcement of any such Lien.
     (b) Loan Participant covenants and agrees with Lessee, Owner Trustee, Owner
Participant and Indenture Trustee that it shall not cause or permit to exist any
Lien on the Equipment or all or any portion of the Trust Estate or the Indenture
Estate arising as a result of (i) claims against Loan Participant not related to
its interest in the Equipment and the Trust Estate, (ii) acts of Loan
Participant not contemplated by, or failure of Loan Participant to take any
action it is expressly required to perform under, the Operative Agreements,
(iii) claims against Loan Participant relating to Taxes or expenses that are not
indemnified against by Lessee pursuant to Article VII or (iv) claims against
Loan Participant arising out of the transfer by Loan

-32-



--------------------------------------------------------------------------------



 



Participant of all or any portion of its interest in the Equipment, the
Indenture Estate or the Operative Agreements, other than a transfer permitted by
the Operative Agreements and that Loan Participant will, at its own cost and
expense (and without any right of reimbursement from Lessee), promptly take such
action as may be necessary duly to discharge any such Lien; provided that Loan
Participant may contest any such Lien in good faith by appropriate proceedings
so long as such proceedings do not involve any material danger of the sale,
forfeiture or loss of the Equipment or any interest therein and do not interfere
with the use, operation, or possession of the Equipment by Lessee under the
Lease or the rights of the Trust or Indenture Trustee under the Operative
Agreements. Loan Participant further agrees to indemnify and hold harmless each
of the other parties hereto from and against any loss, out-of-pocket cost and
expenses (including reasonable legal fees and expenses) incurred, in each case,
as a result of the imposition or enforcement of any such Lien.
     Section 6.5. Covenants of Owner Trustee, Trust Company, Owner Participant
and Indenture Trustee. Owner Participant, and Owner Trustee and Trust Company,
hereby agree, severally and not jointly, with Lessee, Loan Participant and
Indenture Trustee (i) to comply with all of the terms of the Trust Agreement
applicable to it in its respective capacity, (ii) not to amend, supplement, or
otherwise modify any provision of the Trust Agreement in such a manner as to
adversely affect the rights of any such party without the prior written consent
of such party and (iii) not to terminate or revoke the Trust Agreement or the
trust created by the Trust Agreement and such trust shall not be subject to
revocation or termination by Owner Participant prior to the payment in full and
discharge of the Equipment Notes and all other indebtedness secured by the
Indenture and the final discharge thereof pursuant to Section 10.01 thereof or
prior to the expiration or early termination of the Lease and the payment in
full and discharge of the Equipment Notes and all other indebtedness secured by
the Indenture and the final discharge thereof pursuant to Section 10.01 thereof.
Each of Owner Trustee and Indenture Trustee agrees, for the benefit of Lessee
and Owner Participant, to comply with the provisions of the Indenture and not to
amend, supplement, or otherwise modify any provision of the Indenture in such a
manner as to adversely affect the rights of any such party without the prior
written consent of such party. Notwithstanding any provision herein or in any of
the Operative Agreements to the contrary, Indenture Trustee’s obligation to take
or refrain from taking any actions, or to use its discretion (including, but not
limited to, the giving or withholding of consent or approval and the exercise of
any rights or remedies under such Operative Agreements), and any liability
therefor, shall, in addition to any other limitations provided herein or in the
other Operative Agreements, be limited by the provisions of the Indenture.
     Section 6.6. Amendments to Operative Agreements. The Trustees and
Participants will not terminate the Operative Agreements to which Lessee is not
or will not be a party, except in accordance with the Operative Agreements in
effect on the date hereof (as amended, modified or supplemented from time to
time in accordance with the terms hereof and of the other Operative Agreements),
or amend, supplement, waive or modify such Operative Agreements in any manner
that increases the obligations or liabilities, or decreases the rights, of
Lessee under the Operative Agreements, without, in each such case, the prior
written consent of Lessee. Owner Participant and the Trustees (as applicable)
agree that, in any event, they will not amend Section 2.01, 2.02, 2.05, 2.10,
the provisions of the proviso of Section 4.03(a), Article III or Article IX of
the Indenture or Section 4.01, 9.01, 10.01 or 12.01 of the Trust Agreement
without the prior written

-33-



--------------------------------------------------------------------------------



 



consent of Lessee; provided that, in respect of Section 2.01, 2.02, 2.05 or 2.10
of the Indenture or Article III of the Indenture, if an Event of Default shall
have occurred and is continuing, such consent right of Lessee shall not be
applicable so long as any amendment, modification, supplement or waiver in
respect thereof does not increase the obligations or liabilities, or decrease
the rights, of Lessee under the Operative Agreements.
     Section 6.7. Section 1168. Lessee shall at all times remain a “railroad”,
as such term is defined in Section 101 (44) of the U.S. Bankruptcy Code, such
that Lessee’s obligations under the Lease shall be subject to the provisions of
Section 1168 of the U.S. Bankruptcy Code. Lessee shall not take any action which
would cause Section 1168 to cease to be applicable to this transaction or, in
connection with any bankruptcy proceedings involving Lessee or any of its
Affiliates, take a position in the United State Bankruptcy Court that is
inconsistent with the rights of Lessor under such Section 1168.
     Section 6.8. Merger Covenant. Lessee shall not consolidate with or merge
into any other Person or convey, transfer or lease substantially all of its
assets as an entirety to any Person unless (i) the Person formed by such
consolidation or into which Lessee is merged or the Person which acquires by
conveyance, transfer or lease substantially all of the assets of Lessee as an
entirety shall execute and deliver to Owner Trustee, Owner Participant, Loan
Participant and Indenture Trustee an agreement containing the assumption by such
successor corporation of the due and punctual performance and observance of each
covenant and condition of this Agreement and each of the other Lessee Agreements
to be performed or observed by Lessee, (ii) immediately after giving effect to
such transaction, no Lease Event of Default shall have occurred solely as a
result of such consolidation or merger or such conveyance, transfer or lease and
(iii) Lessor shall be entitled to the benefits of Section 1168 of the Bankruptcy
Code to the same extent as immediately prior to such merger, consolidation or
transfer. Upon such consolidation or merger, or any conveyance, transfer or
lease of substantially all of the assets of Lessee as an entirety in accordance
with this Section 6.8, the successor corporation formed by such consolidation or
into which Lessee is merged or to which such conveyance, transfer or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, Lessee under this Agreement and the other Operative Agreements with
the same effect as if such successor corporation had been named as Lessee
herein. If Lessee shall have consolidated with or merged into any other Person
or conveyed, transferred or leased substantially all of its assets, such assets
to include Lessee’s leasehold interest in the Lease, the Person owning such
leasehold interest after such event shall deliver to Owner Participant, Loan
Participant and Indenture Trustee, an opinion of counsel (which counsel may be
such Person’s in-house counsel) confirming that the assumption agreement
pursuant to which such Person assumed the obligations of Lessee shall have been
duly authorized, executed and delivered by such Person and that such agreement
is the legal, valid and binding obligation of such Person, enforceable against
such Person in accordance with its terms.
     Section 6.9. Additional Filings. In the event that during the Lease Term
(i) a central filing system becomes available in Mexico for the filing or
recording of security interests or ownership rights in railroad rolling stock
and (ii) Lessee elects as a business practice to conduct such filings or
recordings with respect to equipment owned or leased by Lessee that is used in a
manner similar to the Units, then Lessee will take, or cause to be taken, at
Lessee’s cost and

-34-



--------------------------------------------------------------------------------



 



expense, such action with respect to the filing or recording of the Lease, the
Indenture or any supplements thereto and any other instruments as may be
necessary or reasonably required to maintain, so long as the Indenture or the
Lease is in effect and such central filing system remains available, the benefit
of such filing or recording in Mexico for the protection of the security
interest created by the Indenture and any security interest that may be claimed
to have been created by the Lease and the ownership interest of Owner Trustee in
each Unit to the extent such protection is available pursuant to such filing or
recording in Mexico.
     Section 6.10. Owner Participant an Affiliate of Lessee. If at any time the
original or any successor Owner Participant shall be an Affiliate of Lessee,
such Owner Participant and Lessee agree that, notwithstanding any provision of
the Indenture to the contrary, they will not modify, amend or supplement any
provision of the Lease or this Agreement or give, or permit Owner Trustee to
give, any consent, waiver, authorization or approval thereunder if any such
action would adversely affect in a material manner Indenture Trustee or any
holder of an Equipment Note unless such action shall have been consented to by a
Majority In Interest.
     Section 6.11. Taxes. Lessee shall pay and discharge all Taxes imposed upon
Lessee or upon its income, profits or properties prior to the date on which
penalties attach thereto except for those Taxes which are being contested in
good faith through appropriate proceedings and for which adequate reserves are
being maintained.
     Section 6.12. Compliance with Laws. The Lessee will comply with all
applicable laws and regulations, including, without limitation, environmental
laws and laws and regulations relating to corruption and bribery, provided that,
in the case of such laws and regulations (other than laws and regulations
relating to corruption and bribery), the Lessee need comply only to the extent
necessary to ensure that non-compliance with such laws could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Nothing contained herein shall prohibit the Lessee from, in good faith and by
appropriate proceedings diligently conducted, contesting the validity or
application of any laws and regulations in any reasonable manner so long as such
contest does not materially adversely affect the rights or interests of the
Owner Trustee, the Indenture Trustee or the Participants in the Equipment or
hereunder or otherwise expose such parties to criminal sanctions or any material
civil liability.
Article VII
Lessee’s Indemnities
     Section 7.1. General Tax Indemnity.
     (a) Tax Indemnitee Defined. For purposes of this Section 7.1, “Tax
Indemnitee” means Owner Participant, its Affiliates, Owner Trustee, Trust
Company, the Trust, the Trust Estate, Indenture Trustee, Loan Participant, and
each of their respective successors or assigns permitted under the terms of the
Operative Agreements and, with respect to any taxes, shall also include any
affiliated or combined group of which such Tax Indemnitee is, or may become, a
member if consolidated or combined returns are filed for such group for purposes
of such taxes.

-35-



--------------------------------------------------------------------------------



 



     (b) Taxes Indemnified. Subject to the exclusions stated in subsection
(c) below, Lessee agrees to indemnify and hold harmless each Tax Indemnitee on
an After-Tax Basis against all fees, taxes, levies, assessments, charges or
withholdings of any nature, together with any penalties, fines or interest
thereon or additions thereto (“Taxes”) imposed upon any Tax Indemnitee, Lessee
or all or any part of the Equipment by any federal, state or local government,
political subdivision, or taxing authority in the United States, by any
government or taxing authority of or in a foreign country or by any
international authority, upon, with respect to or in connection with:
     (i) the Equipment or any part of any of the Equipment or interest therein;
     (ii) the acquisition, financing, use or operation with respect to the
Equipment or any part of any of the Equipment or interest therein;
     (iii) payments of Rent or the receipts, income or earnings arising
therefrom;
     (iv) any or all of the Operative Agreements or any payments made with
respect to the Equipment Notes; or otherwise with respect to the transactions
contemplated by or resulting from the Operative Agreements, including any
payments thereunder and the exercise of rights and remedies thereunder; or
     (v) in the case of Owner Participant and Owner Trustee, any withholding tax
and penalties and interest thereon imposed in respect of Equipment Notes held by
a Loan Participant who is not a U.S. Person (as defined in Section 7701(a)(30)
of the Code).
     (c) Taxes Excluded. The indemnity provided for in paragraph (b) above shall
not extend to any of the following:
     (i) Taxes which are based upon, measured by or in respect to gross or net
income or gross or net receipts (including, but not limited to, (X) commercial
activity taxes, business activity taxes and other similar taxes that are based
upon, measured by or in respect of such income or receipts and (Y) all Taxes
which are in substitution for, in the nature of, or in lieu of a gross or net
income tax or gross or net receipts tax); Taxes on items of preference or any
minimum tax; business and occupation taxes; franchise taxes; or Taxes based upon
the Owner Participant’s or the Lessor’s capital stock or net worth; provided
that there shall not be excluded under this subparagraph (i) any sales, use,
property, stamp, license, rental, ad valorem or Taxes in the nature thereof or
any Taxes imposed by any government or taxing authority of or in a foreign
country if, and to the extent, such Taxes would have been imposed had the sole
connection between the Tax Indemnitee and such foreign country been the presence
in such country of any Unit or any part thereof or the presence or activities of
the Lessee or any sublessee or user of the Equipment in, or the making of
payments from, such country (for the avoidance of doubt, Taxes imposed on the
Loan Participant by withholding or deduction that are otherwise excluded solely
under this clause (i) shall be indemnified to the extent provided in Section
7.1(j) hereof);

-36-



--------------------------------------------------------------------------------



 



     (ii) Taxes imposed with respect to any period after the earliest of (x) the
return of possession of the Equipment to Owner Participant or the placement of
the Equipment in storage at the request of Owner Participant, in either case
pursuant to Section 6 of the Lease and only so long as no Lease Event of Default
shall have occurred and be continuing, (y) the termination of the Lease Term
pursuant to Section 22.1 of the Lease, or (z) the discharge in full of Lessee’s
obligation to pay the Termination Value or the Stipulated Loss Value and all
other amounts due, if any, under Section 10 or 11.2 of the Lease, as the case
may be, with respect to the Equipment; provided that the exclusion set forth in
this clause (ii) shall not apply to Taxes to the extent such Taxes relate to
events occurring or matters arising prior to or simultaneously with such time
(including Taxes on or with respect to any payment to a Tax Indemnitee due after
the termination or expiration of the Lease if such payment relates to events
occurring or matters arising prior to or simultaneously with such time);
     (iii) Taxes of a Tax Indemnitee which arise out of or are caused by any
breach by such Tax Indemnitee of any of its representations, warranties or
covenants in any of the Operative Agreements, or the gross negligence or willful
misconduct of such Tax Indemnitee;
     (iv) Taxes which become payable as a result of a sale, assignment, transfer
or other disposition (whether voluntary or involuntary) by a Tax Indemnitee of
all or any portion of its interest in the Equipment or any part thereof, the
Trust Estate or any of the Operative Agreements or rights created thereunder
other than a disposition attributable to (v) a Lease Event of Default (but only
while a Lease Event of Default has occurred and is continuing), (w) an Event of
Loss, (x) the exercise by Lessee of the termination right pursuant to Section 10
of the Lease, (y) the exercise by Lessee of the purchase rights pursuant to
Section 23 of the Lease and (z) the replacement, substitution, subleasing or
interchange of any Unit by any Lessee Person;
     (v) Taxes imposed with respect to any fees received by Indenture Trustee or
Owner Trustee for services rendered in its capacity as trustee;
     (vi) Taxes which have been included in the Equipment Cost;
     (vii) Taxes for which Lessee is obligated to indemnify Owner Participant
under the Tax Indemnity Agreement;
     (viii) Taxes which result from Owner Trustee’s engaging on behalf of the
Trust Estate acting upon the instruction of Owner Participant in transactions
other than those permitted or contemplated by the Operative Agreements unless
attributable to the exercise of default remedies pursuant to Article V of the
Trust Agreement;
     (ix) Taxes imposed pursuant to Sections 6707, 6707A or 6708 of the Code;
     (x) As to any Tax Indemnitee any Taxes imposed as a result of any
modification, amendment, supplement, consent, or waiver to any Operative
Agreement

-37-



--------------------------------------------------------------------------------



 



entered into by such Tax Indemnitee or any related Tax Indemnitee thereof other
than any modification, amendment, supplement, consent, or waiver (A) consented
to in writing, requested in writing or initiated by the Lessee or requested in
connection with any modification, amendment, supplement, consent or waiver in
writing by or initiated by the Lessee, (B) while a Lease Event of Default shall
have occurred and is continuing or (C) that is required by the Operative
Agreements or by law;
     (xi) Taxes imposed against a particular Indemnified Person resulting from
any prohibited transaction, within the meaning of Section 4975(c)(1) of the
Code, occurring with respect to the purchase or holding of Equipment Notes or
circumstances when such Indemnified Person or any Person in such Indemnified
Person’s Related Indemnitee Group caused such purchase or holding and knew it
would constitute such a prohibited transaction;
     (xii) Taxes imposed on a Tax Indemnitee to the extent resulting from a
failure of such Tax Indemnitee to provide any certificate, documentation, or
other evidence requested by Lessee in a timely manner and required under
applicable law as a condition to the allowance of a reduction in such Tax, but
only if such Tax Indemnitee was legally eligible to provide such certificate,
document or other evidence (based on a good faith judgment of such Tax
Indemnitee that it is legally entitled and eligible to do so) without
unindemnified adverse consequences (other than certain de minimis costs) unless
resulting from the failure by the Lessee to perform its obligations under
Section 7.1(i);
     (xiii) Taxes imposed on a Tax Indemnitee to the extent consisting of
interest, penalties, fines or additions to Tax in connection with the filing of,
or failure to file, any tax return, the payment of, or failure to pay any Tax,
or the conduct of any proceeding in respect thereof, unless resulting from the
failure by Lessee to perform its obligations under Section 7.1(i) hereof;
     (xiv) Taxes imposed against a transferee of a Tax Indemnitee to the extent
of the excess of such Taxes over the amount of such Taxes which would have been
imposed had there not been a transfer by such original Tax Indemnitee of the
interest of such Tax Indemnitee in the Equipment, the Equipment Notes or the
Trust Estate; provided, however, this clause (xiv) shall not apply to Taxes
imposed by withholding or deduction on a transferee of a Loan Participant if the
transferee is a resident of Canada, France, Germany, The Netherlands, Austria,
Italy, Switzerland or the United Kingdom for purposes of the tax convention on
income taxes between such country and the United States;
     (xv) Taxes imposed by reason of the failure of the Owner Trust to be
subject to the provisions of the Code regarding grantor trusts; and
     (xvi) Taxes that would not have been imposed but for Owner Participant
engaging in transactions governed or intended to be governed by Section 1031 of
the Code in connection with the transactions contemplated by the Operative
Agreements.

-38-



--------------------------------------------------------------------------------



 



     (d) All Tax Obligations in This Section, Etc. Notwithstanding any other
provision anywhere contained in the Operative Agreements except as expressly
provided therein, it is understood that (i) all of the Lessee’s obligations with
respect to Taxes are set forth in this Section 7.1 and in the Tax Indemnity
Agreement, and if Lessee shall be required under any provision of the Operative
Agreements to pay any other tax not described in this sentence, it shall be
entitled to prompt reimbursement of such amount from the party whose tax
liability was paid and (ii) except as provided in Section 6.2, with respect to
the Owner Participant, and Section 6.3, with respect to the Trust Company, the
Owner Participant and the Trust Company shall have no obligations with respect
to Taxes or other charges to the Indenture Trustee under Sections 5.09 or 7.01
of the Indenture, or otherwise.
     (e) Reverse Indemnity. If any Tax Indemnitee shall realize a tax benefit as
a result of any Taxes paid or indemnified against by Lessee under this
Section 7.1 (whether by way of deduction, credit, allocation or apportionment or
otherwise, except to the extent taken into account in determining Lessee’s
obligations under Section 7.1(b)), such Tax Indemnitee shall pay to Lessee an
amount equal to the amount of such tax benefit, increased by the Tax
Indemnitee’s additional saved taxes attributable to the payment being made to
Lessee hereunder (a “reverse gross-up”), provided that (i) the Tax Indemnitee
shall not be obligated to make a payment to Lessee pursuant to this subsection
(e) as long as a Lease Event of Default shall have occurred and be continuing or
(ii) to the extent the amount of such payment by the Tax Indemnitee to Lessee
would exceed the amount of all prior payments by Lessee to the Tax Indemnitee
pursuant to paragraph (b) less the amount of all prior payments by the Tax
Indemnitee of tax benefits pursuant to this paragraph (e), such excess shall not
be paid but shall instead be carried forward and shall reduce Lessee’s
obligations to make subsequent payments under paragraph (b) to the Tax
Indemnitee. The foregoing proviso shall not apply to any reverse gross-up. The
Tax Indemnitee shall in good faith use diligence in filing its tax returns and
in dealing with taxing authorities to seek and claim any such tax benefit and to
minimize the Taxes indemnifiable by Lessee under paragraph (b). Any subsequent
loss or disallowance of such reduction in Taxes realized by the Tax Indemnitee
shall be treated as Taxes subject to Lessee’s indemnity obligation pursuant to
this Section 7.1.
     (f) Refund. Upon receipt by a Tax Indemnitee of a refund or credit of all
or part of any Taxes paid or indemnified against by Lessee, such Tax Indemnitee
shall pay to Lessee an amount equal to the amount of such refund plus any
interest received by or credited to such Tax Indemnitee with respect to such
refund increased or decreased, as the case may be, by the Tax Indemnitee’s net
additional or saved taxes attributable to the receipt of such amounts from the
taxing authority and the payment being made to Lessee hereunder. The Tax
Indemnitee shall in good faith use diligence in filing its Tax returns and in
dealing with taxing authorities to seek and claim any such refund and to
minimize the Taxes indemnifiable by Lessee pursuant to paragraph (b).
     (g) Procedures. Any amount payable to a Tax Indemnitee pursuant to
paragraph (b) shall be paid within 30 days after receipt of a written demand
therefor from such Tax Indemnitee accompanied by a written statement describing
in reasonable detail the basis for such indemnity and the computation of the
amount so payable, provided that such amount need not be paid prior to the later
of (i) the date which is 3 days prior to the date on which such Taxes are
required to be

-39-



--------------------------------------------------------------------------------



 



paid or (ii) in the case of amounts which are being contested pursuant to
paragraph (h) hereof, the time such contest (including all appeals) is finally
resolved. Any amount payable to Lessee pursuant to paragraph (e) or (f) shall be
paid within 30 days after the Tax Indemnitee realizes a tax benefit giving rise
to a payment under paragraph (e) or receives a refund giving rise to a payment
under paragraph (f), as the case may be, and shall be accompanied by a written
statement by the Tax Indemnitee setting forth in reasonable detail the basis for
computing the amount of such payment. Within 15 days following Lessee’s receipt
of any computation from the Tax Indemnitee, Lessee may request that an
accounting firm selected by Lessee and reasonably acceptable to the Tax
Indemnitee determine whether such computations of the Tax Indemnitee are
correct. Such accounting firm shall be requested to make the determination
contemplated by this paragraph (g) within 30 days of its selection. In the event
such accounting firm shall determine that such computations are incorrect, then
such firm shall determine what it believes to be the correct computations. The
Tax Indemnitee shall cooperate with such accounting firm and supply it with all
information necessary to permit it to accomplish such determination, provided
that such accounting firm shall have entered into a confidentiality agreement
reasonably satisfactory to such Tax Indemnitee. The computations of such
accounting firm shall be final, binding and conclusive upon the parties and
Lessee shall have no right to inspect the books, records or tax returns of the
Tax Indemnitee to verify such computation or for any other purpose. All fees and
expenses of the accounting firm payable under this Section 7.1(g) shall be borne
by Lessee, provided, however, that such fees and expenses shall be borne by the
Tax Indemnitee if the amount determined by such firm is (1) in the case of any
amount payable by Lessee, less than the amount determined by the Tax Indemnitee
by 5% of the amount determined by such firm, and (2) in the case of any amount
payable by the Tax Indemnitee, more than the amount determined by the Tax
Indemnitee by 5% of the amount determined by such firm.
     (h) Contest. If a written claim is made against a Tax Indemnitee for Taxes
with respect to which Lessee may be liable for indemnity hereunder, the Tax
Indemnitee shall promptly give Lessee notice in writing of such claim after its
receipt and shall furnish Lessee with copies of the claim and all other writings
received from the taxing authority relating to the claim; provided, however,
that failure to notify Lessee shall not relieve Lessee of any obligation to
indemnify the Tax Indemnitee hereunder unless such failure shall effectively
preclude Lessee’s ability to initiate or continue the contest of such claim. The
Tax Indemnitee shall not pay such claim prior to 30 days after providing Lessee
with such written notice, unless required to do so by law or unless deferral of
payment would cause adverse consequences to the Tax Indemnitee. The Tax
Indemnitee shall in good faith, with due diligence and at Lessee’s expense, if
requested in writing by Lessee, contest (including pursuing all appeals) in the
name of the Tax Indemnitee (or, if requested by Lessee and permissible as a
matter of law, in the name of Lessee), or shall at Lessee’s option permit Lessee
to contest in either the name of Lessee or with the Tax Indemnitee’s consent,
which consent shall not be unreasonably withheld, in the name of the Tax
Indemnitee, the validity, applicability or amount of such Taxes by,
     (i) resisting payment thereof if practical;
     (ii) not paying the same except under protest if protest is necessary and
proper;

-40-



--------------------------------------------------------------------------------



 



     (iii) if the payment be made, using reasonable efforts to obtain a refund
thereof in appropriate administrative and judicial proceedings; or
     (iv) taking such other reasonable action as is reasonably requested by
Lessee from time to time.
     Notwithstanding the foregoing provisions of this paragraph (h), the Tax
Indemnitee shall not be required to contest, or permit Lessee to contest, a
claim unless (A) Lessee shall have agreed in writing to pay on an After-Tax
Basis to the Tax Indemnitee on demand all reasonable out-of-pocket costs and
expenses which the Tax Indemnitee may incur in connection with contesting such
claim, (B) no Lease Event of Default shall have occurred and be continuing,
(C) such contest will not result in any material danger of the sale, forfeiture
or loss of any of the Units unless Lessee shall have provided security
reasonably acceptable to the Tax Indemnitee, and there is no risk of imposition
of any criminal penalties as a result of such Tax Claim, (D) if such contest
involves payment of such Tax, Lessee will either lend to the Tax Indemnitee on
an interest-free basis (without reduction for any Tax savings that the Tax
Indemnitee may realize as a result of the payment of such Tax), which loan will
be repaid in full by the Tax Indemnitee upon the conclusion of the contest or
pay such Tax Indemnitee the amount payable by Lessee pursuant to Section 7.1(a)
above with respect to such Tax, and (E) upon request of a Tax Indemnitee, Lessee
furnishes such Tax Indemnitee with an opinion of Lessee’s counsel that there is
a reasonable basis for the position to be asserted in such contest and in the
case of an appeal, that there is a substantial likelihood that the adverse
decision will be reversed or substantially modified on appeal. If a Tax
Indemnitee is obligated to contest a claim under this paragraph (h), such Tax
Indemnitee shall not compromise or settle such claim without the express written
permission of Lessee. If it does so in the absence of such permission, Lessee’s
obligation to indemnify with respect to such claim shall terminate. If a Tax
Indemnitee is obligated to contest a claim under this paragraph (h), such Tax
Indemnitee may at any time decline to take further action with respect to the
contest of such claim if such Tax Indemnitee shall first waive in writing its
right to any indemnity payment by Lessee in respect of such claim (other than
the expenses of such contest).
     (i) Reports. In case any report, return or statement is required to be
filed with respect to Taxes for which Lessee has an indemnity obligation under
this Section 7.1, Lessee shall at Lessee’s expense timely file the same (except
for any such report, return or statement (x) which the relevant Tax Indemnitee
has notified Lessee in writing that such Tax Indemnitee intends to file or
(y) which Lessee is not permitted to file, in which event Lessee shall timely
(but in no event later than 30 days prior to the due date for such report,
return or statement) provide at Lessee’s expense such Tax Indemnitee with such
information reasonably available to Lessee as is reasonably necessary for
preparing such report, return or statement), provided that such Tax Indemnitee
shall have furnished Lessee with such information, not within the control of
Lessee, as is in such Tax Indemnitee’s control and is reasonably available to
such Tax Indemnitee and reasonably necessary to file such report, return or
statement. Lessee shall either file such report, return or statement so as to
show the ownership of the Equipment by the Trust or, where Lessee is not
permitted to so file, shall notify the Tax Indemnitee of such requirement and
prepare and deliver such report, return or statement to the Tax Indemnitee
within a reasonable time prior to the time such report, return or statement is
to be filed.

-41-



--------------------------------------------------------------------------------



 



     (j) Withholding. The following provisions shall apply solely with respect
to the Loan Participant.
     (i) Lessee covenants and agrees to pay or cause to be paid all Taxes which
are imposed by withholding or deduction as a result of a Change in Tax Law on or
with respect to the payment of principal or interest under the Equipment Notes
or of any other sums payable to Loan Participant by Lessee or Owner Trustee
under the Operative Agreements, including all additional amounts and penalties
payable in respect of any delay or failure of Lessee to pay any such Taxes.
Lessee shall not be required to pay or discharge any such withholding Taxes so
long as it shall in good faith and by appropriate administrative or legal
proceedings contest the validity thereof in a reasonable manner which will not
affect or endanger the right, title or interest of Owner Trustee or the security
interest of Indenture Trustee in the Indenture Estate, and Lessee shall
reimburse Owner Trustee and Loan Participant for any damages or expenses
resulting from such failure to pay or discharge. If any such withholding Taxes
are deducted or withheld from any such payments, Lessee hereby agrees to
promptly remit to Loan Participant the equivalent of the amounts so deducted or
withheld such that Loan Participant receives a net sum equal to the sum which it
would have received had no such deduction or withholding been made, and Lessee
shall pay all such withholding Taxes and deliver to Loan Participant proof of
payment of all such withholding Taxes within 30 days of the due date for such
payment; provided, however, Lessee shall be released from its obligations under
this Section 7.1(j) with respect to U.S. withholding Taxes resulting from the
failure of the Loan Participant to provide at Lessee’s request a properly
completed form W-8BEN or W-8ECI or such other information or certificates
permitted under applicable law that would exempt or reduce such withholding.
Notwithstanding any provision to the contrary in the Operative Agreements,
neither Owner Participant, Trust Company nor Owner Trustee shall have any
liability with respect to any such withholding Taxes and Lessee will indemnify
Owner Trustee, Trust Company and Owner Participant for any such withholding
Taxes to the extent provided in Sections 7.1(b) and (c).
     (ii) (A) If circumstances arise which have resulted or would result in any
Taxes imposed by withholding or deduction indemnified under Section 7.1(j)(i)
(“Withholding Taxes”) being imposed with respect to payments to Loan
Participant; then, without in any way limiting, reducing or otherwise qualifying
the rights of Loan Participant under Section 7.1(j)(i), Loan Participant shall
promptly upon becoming aware of the same provide written notice to the Lessee
(including in such notice a good faith estimate of the amount of any such
Withholding Taxes) (“Withholding Notice”). The Loan Participant and Lessee shall
consult in good faith and shall each use its reasonable good faith efforts to
avoid or mitigate the amount of any such Withholding Taxes, including, without
limitation, by reaching a mutually acceptable agreement to a transfer by the
Loan Participant of its Equipment Notes and its rights hereunder and under the
other Operative Agreements to another existing branch, office or subsidiary of
the Loan Participant, or a sale, for an amount equal to the Purchase Price (as
defined in clause (B) below), of such participation and rights to a third party
reasonably acceptable to Lessee which is not affected by the circumstances
having the results described above or which

-42-



--------------------------------------------------------------------------------



 



would be subject to a lesser amount of Withholding Taxes than the Loan
Participant (any such solution, a “Mutually Acceptable Arrangement”).
     (B) Loan Participant agrees that if Lessee and Loan Participant do not
reach a Mutually Acceptable Arrangement within thirty (30) days of Lessee’s
receipt of a Withholding Notice, Lessee may elect by providing written notice to
the Loan Participant within sixty (60) days of Lessee’s receipt of its
Withholding Notice to refinance the Equipment Notes pursuant to Section 11.2
hereof (in the case of a Loan Participant not a resident of Canada for purposes
of the Convention between the United States of America and Canada with Respect
to Taxes on Income and on Capital, without, however, the payment of Make-Whole
Amount) or to require the affected Loan Participant to sell its Equipment Note
to a third party willing to purchase the Loan Participant’s Equipment Note for a
purchase price (the “Purchase Price”) equal to the sum of the principal amount
of the Loan Participant’s interest in the Equipment Note plus accrued interest
thereon, if any, that would be payable to the Loan Participant if the Equipment
Notes were prepaid on the date of such purchase (plus, in the case of a Loan
Participant that is a resident of Canada for purposes of the Convention between
the United States of America and Canada with Respect to Taxes on Income and on
Capital, the Make-Whole Amount). The affected Loan Participant may give written
notice to Lessee within thirty (30) days of its receipt of Lessee’s notice of
its intent to refinance the Equipment Notes or require the sale of the affected
Equipment Note that it waives its right to indemnification for Withholding Taxes
with respect to such Change in Tax Law, in which event such affected Loan
Participant shall not be entitled to indemnification in respect thereof and this
Section 7.1(j)(ii) shall no longer apply with respect to such Withholding Taxes.
     Section 7.2. General Indemnification and Waiver of Certain Claims.
     (a) Claims Defined. For the purposes of this Section 7.2, “Claims” shall
mean any and all costs, expenses, liabilities, obligations, losses, damages,
penalties, actions or suits or claims of whatsoever kind or nature (whether or
not on the basis of negligence, strict or absolute liability or liability in
tort) which may be imposed on, incurred by, suffered by or asserted against an
Indemnified Person, as defined herein, or any Unit and, except as otherwise
expressly provided in this Section 7.2, shall include, but not be limited to,
all reasonable out-of-pocket costs, disbursements and expenses (including legal
fees and expenses) paid or incurred by an Indemnified Person in connection
therewith or related thereto.
     (b) Indemnified Person Defined. For the purposes of this Section 7.2,
“Indemnified Person” means Owner Participant, Owner Trustee, Trust Company, the
Trust, Indenture Trustee, Loan Participant, and each of their respective
directors, officers, employees, shareholders, constituent investors or partners,
Affiliates, successors and permitted assigns, agents and servants, the Trust
Estate and the Indenture Estate (the respective directors, officers, employees,
shareholders, constituent investors or partners, Affiliates, successors and
permitted assigns, agents and servants of Owner Participant, Trust Company and
Indenture Trustee, as applicable, together with Owner Participant, Owner Trustee
and Indenture Trustee, as the case may be, being referred to herein collectively
as the “Related Indemnitee Group” of Owner Participant, Owner Trustee and
Indenture Trustee, but not Trust Company respectively), provided that as a

-43-



--------------------------------------------------------------------------------



 



condition of any obligations of Lessee to pay any indemnity or perform any
action under this Section 7.2 with respect to any persons who are not
signatories hereto, such persons at the written request of Lessee shall
expressly agree in writing to be bound by all the terms of this Section 7.2. In
the event that any Indemnified Person fails, after notice to such Indemnified
Person referring to this sentence, to comply with any duty or obligation under
Section 7.2(e) and (f), such Indemnified Person shall not be entitled to
indemnity under this Section 7.2 to the extent such failure to comply has a
material adverse effect on Lessee’s ability to defend any such Claim.
     (c) Claims Indemnified. Whether or not any Unit is accepted under the
Lease, or a closing occurs with respect thereto, and subject to the exclusions
stated in subsection (d) below, Lessee agrees to indemnify, protect, defend and
hold harmless each Indemnified Person on an After-Tax Basis against Claims
resulting from or arising out of or related to (whether or not such Indemnified
Person shall be indemnified as to such Claim by any other Person):
     (i) this Agreement or any other Operative Agreement or any of the
transactions contemplated hereby and thereby or resulting herefrom or therefrom
and the enforcement thereof and hereof;
     (ii) the ownership, lease, operation, possession, modification, use,
non-use, maintenance, sublease, financing, refinancing, substitution, control,
repair, storage, alteration, violation of law with respect to any Unit
(including applicable securities laws, ERISA and environmental law), transfer or
other disposition of any Unit, return, overhaul, testing or registration of any
Unit (including, without limitation, injury, death or property damage of
passengers, shippers or others, and environmental control, noise and pollution
regulations) whether or not in compliance with the terms of the Lease;
     (iii) the manufacture, design, purchase, acceptance, rejection, delivery,
nondelivery or condition of any Unit (including, without limitation, latent and
other defects, whether or not discoverable, and any claim for patent, trademark
or copyright infringement);
     (iv) any breach of or failure to perform or observe, or any other
noncompliance with, any covenant, condition or agreement to be performed by, or
other obligation of, Lessee under any of the Operative Agreements, or the
falsity when made of any representation or warranty of Lessee in any of the
Operative Agreements or in any document or certificate delivered in connection
therewith other than representations and warranties in the Tax Indemnity
Agreement; and
     (v) the offer, sale or delivery of any Equipment Notes or any interest in
the Trust Estate.
     (d) Lessee’s Claims Excluded. The following are excluded from the agreement
to indemnify under this Section 7.2:

-44-



--------------------------------------------------------------------------------



 



     (i) Claims with respect to any Unit to the extent attributable to acts or
events occurring after (A) in the case of the exercise by Lessee of a purchase
option with respect to such Unit under Section 23 of the Lease, the exercise by
Lessee of an early termination option with respect to such Unit under Section 10
of the Lease or the occurrence of an Event of Loss with respect to such Unit
under Section 11 of the Lease, the last to occur of (w) if an Event of Default
exists, the elimination of such Event of Default and the payment of all amounts
due under the Operative Agreements, (x) the payment of all amounts due from
Lessee in connection with any such event and (y) the release of the lien of the
Indenture on such Unit or (B) in all other cases, with respect to such Unit the
last to occur of (w) if an Event of Default exists, the elimination of such
Event of Default and the payment of all amounts due under the Operative
Agreements, (x) the earlier to occur of the termination of the Lease or the
expiration of the Lease Term, (y) the return of such Unit to Lessor in
accordance with the terms of the Lease (it being understood that the date of the
placement of such Unit in storage as provided in Section 6 of the Lease
constitutes the date of return of such Unit under the Lease) and (z) the release
of the lien of the Indenture on such Unit;
     (ii) with respect to any particular Indemnified Person, Claims which are
Taxes or Losses, whether or not Lessee is required to indemnify therefor under
Section 7.1 hereof or the Tax Indemnity Agreement, except, subject to
subparagraph (xiii) below, Taxes arising by reason of ERISA and not related to
such Indemnified Person’s making or holding its investment as contemplated by
the Operative Agreements or in accordance with the instructions of Lessee (it
being hereby agreed that except as expressly provided in the Operative
Agreements (including the foregoing sentence), Lessee’s entire obligation with
respect to Taxes and Losses being fully set out in such Section 7.1 or the Tax
Indemnity Agreement);
     (iii) with respect to any particular Indemnified Person, Claims to the
extent attributable to the gross negligence or willful misconduct of (other than
gross negligence or willful misconduct imputed as a matter of law to such
Indemnified Person solely by reason of its interest in the Equipment), or to the
breach of any contractual obligation by, or the falsity or inaccuracy of any
representation or warranty of such Indemnified Person or any of such Indemnified
Person’s Related Indemnitee Group;
     (iv) with respect to any particular Indemnified Person, Claims to the
extent attributable to any breach by such Indemnified Person of the warranty of
quiet enjoyment set forth in Article VIII or any transfer (other than pursuant
to Section 10, 11, 15 or 23 of the Lease or pursuant to the Indenture) by such
Indemnified Person of any interest in the Trust Estate;
     (v) with respect to any particular Indemnified Person, any Claim to the
extent attributable to the offer, sale or disposition (voluntary or involuntary)
by or on behalf of such Indemnified Person of any Equipment Note or any interest
in the Trust Estate or the Trust Agreement, or any similar security, other than
a transfer by such Indemnified Person of its interests in any Unit pursuant to
Section 10, 11 or 23 of the Lease or otherwise attributable to a Lease Event of
Default that has occurred and is continuing;

-45-



--------------------------------------------------------------------------------



 



     (vi) any Claim by Owner Trustee or Owner Participant and the Related
Indemnitee Group of such Indemnified Person to the extent attributable to a
failure on the part of Owner Trustee to distribute in accordance with the Trust
Agreement any amounts received and distributable by it thereunder;
     (vii) any Claim (other than to the extent any such Claim is brought against
Owner Participant or Owner Trustee and the Related Indemnitee Group of such
Indemnified Person) to the extent attributable to a failure on the part of
Indenture Trustee to distribute in accordance with the Indenture any amounts
received and distributable by it thereunder;
     (viii) any Claim to the extent attributable to the authorization or giving
or unreasonable withholding by such Indemnified Person of any future amendments,
supplements, modifications, alterations, waivers or consents with respect to any
of this Agreement and the other Operative Agreements, other than such as have
been requested by or consented to by Lessee or necessary or required to comply
with applicable laws or to effectuate the purpose or intent of any Operative
Agreement or as are expressly required by any Operative Agreements;
     (ix) any Claim to the extent attributable to an Indenture Default that does
not also constitute a Lease Default;
     (x) any Claim which relates to a cost, fee or expense payable by a Person
other than Lessee pursuant to this Agreement, the Lease or any other Operative
Agreement;
     (xi) any Claim of Owner Participant or Owner Trustee to the extent that
such Claim would not have arisen but for the appointment of a successor or an
additional Owner Trustee without the consent of Lessee unless such successor or
additional Owner Trustee had been appointed in connection with the exercise of
remedies pursuant to Section 15 of the Lease following the occurrence and
continuance of a Lease Event of Default;
     (xii) any Claim which is an ordinary and usual operating or overhead
expense of such Indemnified Person other than such expenses attributable to the
occurrence of an Event of Default;
     (xiii) with respect to a particular Indemnified Person and such Indemnified
Person’s Related Indemnitee Group, Claims resulting from any prohibited
transaction, within the meaning of Section 4975(c)(I) of the Code, occurring
with respect to the purchase or holding of Equipment Notes under circumstances
when such Indemnified Person caused such purchase or holding and knew it would
constitute such a prohibited transaction; or
     (xiv) any Claim relating to any principal or interest payable under the
Equipment Notes or the Indenture.

-46-



--------------------------------------------------------------------------------



 



     (e) Insured Claims. In the case of any Claim indemnified by Lessee
hereunder which is covered by a policy of insurance maintained by Lessee
pursuant to Section 12 of the Lease or otherwise, each Indemnified Person agrees
to provide reasonable cooperation, at the expense and risk of Lessee, to the
insurers in the exercise of their rights to investigate, defend or compromise
such Claim as may be required to retain the benefits of such insurance with
respect to such Claim.
     (f) Claims Procedure. An Indemnified Person shall promptly notify Lessee of
any Claim as to which indemnification is sought; provided, however, that,
notwithstanding the last sentence of Section 7.2(b), the failure to give such
notice shall not release Lessee from any of its obligations under this
Article VII, except to the extent that such failure to give notice shall have a
material adverse effect on Lessee’s ability to defend such claim. Subject to the
rights of insurers under policies of insurance maintained by Lessee, Lessee
shall have the right in each case at Lessee’s sole expense to investigate, and
the right in its sole discretion to defend or compromise, any Claim for which
indemnification is sought under this Section 7.2 and the Indemnified Person
shall cooperate with all reasonable requests of Lessee in connection therewith;
provided that no right to defend or compromise such Claim shall exist on the
part of Lessee with respect to any Indemnified Person if (1) a Lease Event of
Default shall have occurred and be continuing or (2) such Claim would entail a
significant risk to such Indemnified Person of any criminal liability or, unless
indemnified against by Lessee, any civil liability or penalty; provided,
further, that no right to compromise or settle such Claim shall exist unless
Lessee agrees in writing to pay the amount of such settlement or compromise. In
any case in which any action, suit or proceeding is brought against any
Indemnified Person in connection with any Claim, Lessee may and, upon such
Indemnified Person’s request, will at Lessee’s expense resist and defend such
action, suit or proceeding, or cause the same to be resisted or defended by
counsel selected by Lessee and reasonably acceptable to such Indemnified Person
and, in the event of any failure by Lessee to do so, Lessee shall pay all costs
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses) incurred by such Indemnified Person in connection with such action,
suit or proceeding. Where Lessee or the insurers under a policy of insurance
maintained by Lessee undertake the defense of an Indemnified Person with respect
to a Claim, no additional legal fees or expenses of such Indemnified Person in
connection with the defense of such Claim shall be indemnified hereunder unless
such fees or expenses were incurred at the request of Lessee or such insurers;
provided, however, that if in the written opinion of counsel to such Indemnified
Person an actual or potential material conflict exists where it is advisable for
such Indemnified Person to be represented by separate counsel, the reasonable
fees and expenses of any such separate counsel shall be paid by Lessee. Subject
to the requirements of any policy of insurance, an Indemnified Person may
participate at its own expense in any judicial proceeding controlled by Lessee
pursuant to the preceding provisions; provided that such party’s participation
does not, in the opinion of the independent counsel appointed by Lessee or its
insurers to conduct such proceedings, interfere with such control; and such
participation shall not constitute a waiver of the indemnification provided in
this Section 7.2(f). Nothing contained in this Section 7.2(f) shall be deemed to
require an Indemnified Person to contest any Claim or to assume responsibility
for or control of any judicial proceeding with respect thereto.
     (g) Subrogation. If a Claim indemnified by Lessee under this Section 7.2 is
paid by Lessee and/or an insurer under a policy of insurance maintained by
Lessee, Lessee and/or such

-47-



--------------------------------------------------------------------------------



 



insurer, as the case may be, shall be subrogated to the extent of such payment
to the rights and remedies of the Indemnified Person (other than under insurance
policies maintained by such Indemnified Person) on whose behalf such Claim was
paid with respect to the transaction or event giving rise to such Claim. So long
as no Lease Event of Default shall have occurred and be continuing, should an
Indemnified Person receive any refund, in whole or in part, with respect to any
Claim paid by Lessee hereunder, it shall promptly pay over the amount refunded
(but not in excess of the amount Lessee or any of its insurers has paid in
respect of such Claim paid or payable by such Indemnified Person on account of
such refund) to Lessee.
     (h) Waiver of Certain Claims. Lessee hereby waives and releases any Claim
now or hereafter existing against any Indemnified Person arising out of death or
personal injury to personnel of Lessee, loss or damage to property of Lessee, or
the loss of use of any property of Lessee, which may result from or arise out of
the condition, use or operation of the Equipment during the Lease Term,
including without limitation any latent or patent defect whether or not
discoverable.
     (i) Conflicting Provisions. The general indemnification provisions of this
Section 7.2 are not intended to waive or supersede any specific provisions of,
or any rights or remedies of Lessee under, the Lease, this Agreement or any
other Operative Agreement to the extent such provisions apply to any Claim. The
general indemnification provisions of this Section 7.2 do not constitute a
guaranty by Lessee that the principal of, interest on or any amounts payable
with respect to the Equipment Notes will be paid.
Article VIII
Lessee’s Right of Quiet Enjoyment
     Each party to this Agreement acknowledges notice of, and consents in all
respects to, the terms of the Lease, and expressly, severally and as to its own
actions only, agrees that, so long as no Lease Event of Default has occurred and
is continuing, it shall not take or cause to be taken any action contrary to
Lessee’s rights under the Lease, including, without limitation, the right to
possession, use and quiet enjoyment by Lessee or any permitted sublessee.
Article IX
[Reserved]
Article X
Successor Indenture Trustee
     (a) In the event that Indenture Trustee gives notice of its resignation
pursuant to Section 8.02(a) of the Trust Indenture, the Lessee, on behalf of the
Owner Trustee, shall promptly appoint a successor Indenture Trustee reasonably
acceptable to Loan Participant; provided that a Majority In Interest may
appoint, within one year after such resignation or

-48-



--------------------------------------------------------------------------------



 



removal, a successor Indenture Trustee which may be other than the successor
Indenture Trustee appointed by Lessee as provided above, and such successor
Indenture Trustee appointed as provided above shall be superseded by the
successor Indenture Trustee so appointed by a Majority In Interest. If a
successor Indenture Trustee shall not have been appointed and accepted its
appointment hereunder within 60 days after Indenture Trustee gives notice of
resignation as, the retiring Indenture Trustee, Lessee, Owner Trustee or a
Majority In Interest may petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee.
     (b) In the event that any of Owner Trustee, Loan Participant or Lessee
obtains actual knowledge of the existence of any of the grounds for removal of
Indenture Trustee set forth in Section 8.02(a) of the Indenture, Owner Trustee,
Loan Participant or Lessee, as the case may be, shall promptly notify the others
by telephone, confirmed in writing and Lessee, on behalf of Owner Trustee, shall
promptly thereafter remove Indenture Trustee and appoint a successor Indenture
Trustee reasonably acceptable to Loan Participant.
Article XI
Miscellaneous
     Section 11.1. Consents. Each Participant covenants and agrees that it shall
not unreasonably withhold its consent to any consent requested of Owner Trustee
or Indenture Trustee, as the case may be, under the terms of the Operative
Agreements that by its terms is not to be unreasonably withheld by Owner Trustee
or Indenture Trustee.
     Section 11.2. Refinancing.
     (a) Generally. Provided no Specified Default or Event of Default shall have
occurred and be continuing, Lessee shall have the right at any time during the
Lease Term to request Owner Participant and Owner Trustee to effect an optional
prepayment of all of the Equipment Notes pursuant to Section 2.10(d) of the
Indenture as part of a refunding or refinancing operation. Promptly on receipt
of such request, Owner Participant will conclude an agreement with Lessee as to
the terms of such refunding or refinancing operation, and upon such agreement:
     (i) Lessee, Owner Participant, Indenture Trustee, Owner Trustee, and any
other appropriate parties will enter into a financing or loan agreement (which
may involve an underwriting agreement in connection with a public offering)
which shall be without recourse or warranty as to Owner Participant providing
for (x) the issuance and sale by Owner Trustee or such other party as may be
appropriate to such institution or institutions on the date specified in such
agreement (for the purposes of this Section 11.2, the “Refunding Date”) of debt
Securities in an aggregate principal amount (in the lawful currency of the
United States) equal to the principal amount of the Equipment Notes outstanding
on the Refunding Date, and (y) the application of the proceeds of the sale of
such debt Securities to the prepayment of all such Equipment Notes on the
Refunding Date, and (z) payment by Lessee to the Person or Persons entitled
thereto on behalf of Owner Trustee as Supplemental Rent of all other amounts in
respect of accrued interest,

-49-



--------------------------------------------------------------------------------



 



and any Make-Whole Amount with respect to any Equipment Note payable on such
Refunding Date;
     (ii) Lessee and Owner Trustee will amend the Lease such that (w) if the
Refunding Date is not a Rent Payment Date, Lessee shall on the Refunding Date
prepay that portion of the next succeeding installment of Basic Rent as shall
equal the aggregate interest accrued on the Equipment Notes outstanding to the
Refunding Date, (x) Basic Rent payable in respect of the period from and after
the Refunding Date shall be recalculated to preserve the Net Economic Return
which Owner Participant would have realized had such refunding not occurred,
provided that the net present value of Basic Rent shall be minimized to the
extent consistent therewith, and (y) the EBO Fixed Purchase Price and amounts
payable in respect of Stipulated Loss Value and Termination Value from and after
the Refunding Date shall be appropriately recalculated to preserve the Net
Economic Return which Owner Participant would have realized had such refunding
not occurred (it being agreed that any recalculations pursuant to subclauses
(x) and (y) of this clause (ii) shall be performed in accordance with the
requirements of Section 2.6 hereof);
     (iii) Owner Participant will cause Owner Trustee to enter into an agreement
to provide for the securing thereunder of the debt Securities issued by Owner
Trustee pursuant to clause (a) of this Section 11.2 in like manner as the
Equipment Notes and/or will enter into such amendments and supplements to the
Indenture which shall be without recourse or warranty as to Owner Participant as
may be necessary to effect such refunding or refinancing; provided that,
notwithstanding the foregoing, Lessee reserves the right to set the economic
terms and other terms not customarily negotiated between an owner participant
and a lender of the refunding or refinancing transaction to be so offered;
provided, further, that no such amendment or supplement will increase the
obligations or impair the rights of Owner Participant or Owner Trustee under the
Operative Agreements without the consent of Owner Participant;
     (iv) in the case of a refunding or refinancing involving a public offering
of debt Securities, the offering materials (including any registration
statement) for the refunding or refinancing transaction shall be reasonably
acceptable to Owner Participant to the extent of any description or statement
contained therein describing Owner Participant or Owner Trustee or the terms of
the transaction among Owner Participant, Owner Trustee and Lessee; and
     (v) unless otherwise agreed by Owner Participant, Lessee shall pay to Owner
Trustee as Supplemental Rent an amount equal to the Make-Whole Amount, if any,
payable in respect of Equipment Notes outstanding on the Refunding Date, and all
reasonable fees, costs, expenses of such refunding or refinancing; provided,
however, that (u) any such refinancing shall not adversely affect the rights or
increase the obligations of Owner Participant under the Operative Agreements
taken as a whole; (v) such refinancing shall not increase Owner Participant’s
risk of any adverse tax consequences (including any adverse tax consequences
under Section 467 or Section 861 of the Code or the Regulations) unless such
risks are indemnified by Lessee in a manner satisfactory to

-50-



--------------------------------------------------------------------------------



 



Owner Participant; (w) Lessee may only enter into a refunding or refinancing
operation under this Section 11.2(a) on no more than two occasions; (x) Lessee
shall pay to or reimburse the Participants, Owner Trustee and Indenture Trustee
for all costs and expenses (including reasonable attorneys’ and advisors’ fees)
paid or incurred by them in connection with such refinancing; (y) no refinancing
shall cause Owner Participant to account for the transaction contemplated hereby
as other than a “leveraged lease” under the Financial Accounting Standards Board
(“FASB”) Statement No. 13, as amended (including any amendment effected by means
of the adoption by FASB of a new statement in lieu of FASB Statement No. 13);
and (z) such refinancing shall not (A) create replacement Equipment Notes with a
maturity longer than the Equipment Notes being replaced, (B) create replacement
Equipment Notes with an average life longer than the average life of the
Equipment Notes, (C) require any additional investment by Owner Participant or
(D) increase the amount of premium payable in connection with a prepayment of
the Equipment Notes. In addition to the foregoing, in the case of any refunding
or refinancing of the Equipment Notes pursuant to this Section 11, the party
purchasing the Equipment Notes shall represent either that (i) no part of its
purchase consists of assets of any “employee benefit plan” (as defined in
Section 3(3) of ERISA) or any other entity subject to Section 4975 of the Code
other than a “governmental plan” or “church plan” (as defined in Section 3(32)
of ERISA) organized in a jurisdiction not having prohibition on transactions
with such governmental plan or church plan substantially similar to those
contained in Section 406 of ERISA or Section 4975 of the Code, (ii) the purchase
of such Equipment Notes does not constitute a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code, or (iii) the source of
funds for its purchase is an “insurance company general account” within the
meaning of proposed Department of Labor Prohibited Transaction Exemption (“PTE”)
95-60 (issued July 12, 1995) and it has identified that there is no employee
benefit plan, treating as a single employee benefit plan, all employee benefit
plans maintained by the same employer or affiliates thereof or employee
organization, with respect to which the amount of the reserves for all contracts
held by or on behalf of such employee benefit plan exceed 10% of the total
liabilities of such general account. Accordingly, Owner Participant agrees to
cooperate in good faith with Lessee in effecting any such refunding or
refinancing and, in connection therewith, at the request of Lessee made at least
30 days prior to any proposed Refunding Date, (A) to cooperate with the
reasonable requests of any advisor selected by Lessee after consultation with
Owner Participant to obtain commitments from financial institutions to lend to
Owner Trustee funds sufficient to permit Owner Trustee to prepay, in whole, the
outstanding Equipment Notes in accordance with their terms in connection with
any such refunding or refinancing and (B) to make the adjustments contemplated
by this Section 11.2 in connection with any such refunding or refinancing.
     (b) Other Prepayments, Redemptions, Etc. No prepayment or redemption and
cancellation by Owner Trustee or Owner Participant of any Equipment Note (other
than pursuant to the Indenture and this Section 11.2) shall be made without the
prior written consent of Lessee.
     Section 11.3 Amendments and Waivers. No term, covenant, agreement or
condition of this Agreement may be terminated, amended or compliance therewith
waived (either generally or

-51-



--------------------------------------------------------------------------------



 



in a particular instance, retroactively or prospectively) except by an
instrument or instruments in writing executed by each party hereto.
     Section 11.4. Notices. Unless otherwise expressly specified or permitted by
the terms hereof, all communications and notices provided for herein shall be in
writing or by a telecommunications device capable of creating a written record
(including electronic mail), and any such notice shall become effective (a) upon
personal delivery thereof, including, without limitation, by overnight mail and
courier service, (b) in the case of notice by United States mail, certified or
registered, postage prepaid, return receipt requested, upon receipt thereof, or
(c) in the case of notice by such a telecommunications device, upon transmission
thereof, provided such transmission is promptly confirmed by either of the
methods set forth in clauses (a) or (b) above, in each case addressed to each
party hereto at its address set forth below or, in the case of any such party
hereto, at such other address as such party may from time to time designate by
written notice to the other parties hereto:

-52-



--------------------------------------------------------------------------------



 



  If to Lessee:    Address of Lessee for Mail Delivery:
The Kansas City Southern Railway Company
P.O. Box 219335
Kansas City, Missouri 64121-9335
Attention: Senior Vice President — Finance & Treasurer
Facsimile No.: (816) 983-1198
Telephone No.: (816) 983-1802         Address of Lessee for Courier and Similar
Delivery:
The Kansas City Southern Railway Company
427 West 12th Street
Kansas City, Missouri 64105
Attention: Senior Vice President — Finance & Treasurer
Facsimile No.: (816) 983-1198
Telephone No.: (816) 983-1802     With a copy to:    The Kansas City Southern
Railway Company
427 West 12th Street
Kansas City, Missouri 64105
Attention: Senior Vice President & General Counsel
Facsimile No.: (816) 983-1227
Telephone No.: (816) 983-1303     If to Owner Trustee:    U.S. Bank Trust
National Association
Goodwin Square
225 Asylum Street, 23rd Floor
Hartford, Connecticut 06103
Attention: Corporate Trust Department (KCSR 2008-1)
Facsimile No.: (860) 241-6897
Telephone No.: (860) 241-6820     with a copy to:    Owner Participant at the
address set forth below     If to Owner Participant:    MetLife Capital, Limited
Partnership
10 Park Avenue, P.O. Box 1902
Morristown, New Jersey 07962
Attention: Director, Leveraged Leases
Facsimile No.: (973) 355-4230
Telephone No.: (973) 355-4806
    With a copy to:    Metropolitan Life Insurance Company
10 Park Avenue, P.O. Box 1902
Morristown, New Jersey 07962-1902
Attention: Director, Leveraged Leases
Facsimile No.: (973) 355-4250

-53-



--------------------------------------------------------------------------------



 



      and         Attention: Chief Counsel-Securities Investments
Facsimile No.: (973) 355-4338        If to Loan Participant: at the addresses
set forth in Exhibit C to the Indenture        If to Indenture Trustee:      
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001
Attention: Corporate Trust Administration (KCSR 2008-1)
Facsimile No.: (302) 636-4140
Telephone No.: (302) 636-6000

     Section 11.5. Survival. All warranties, representations, indemnities and
covenants made by any party hereto, herein or in any certificate or other
instrument delivered by any such party or on the behalf of any such party under
this Agreement, shall be considered to have been relied upon by each other party
hereto and shall survive the consummation of the transactions contemplated
hereby on the date hereof and on the Closing Date and the Delivery Date
regardless of any investigation made by any such party or on behalf of any such
party.
     Section 11.6. No Guarantee of Debt. Nothing contained herein or in the
Lease, the Trust Indenture, the Trust Agreement or the Tax Indemnity Agreement
or in any certificate or other statement delivered by Lessee in connection with
the transactions contemplated hereby shall be deemed to be (a) a guarantee by
Lessee to Owner Trustee, Owner Participant, Indenture Trustee or Loan
Participant that the Equipment will have any residual value or useful life, or
(b) a guarantee by Indenture Trustee or Lessee of payment of the principal or
Make-Whole Amount, if any, with respect to any Equipment Note, or interest on
the Equipment Notes.
     Section 11.7. Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of, and shall be enforceable by, the parties
hereto and their respective successors and assigns as permitted by and in
accordance with the terms hereof, including each successive holder of the
Beneficial Interest permitted under Section 6.1 hereof and Section 23(c) of the
Lease and each successive holder of any Equipment Note issued and delivered
pursuant to this Agreement or the Indenture. Except as expressly provided herein
or in the other Operative Agreements, no party hereto may assign their interests
herein without the consent of the parties hereto.
     Section 11.8. Business Day. Notwithstanding anything herein or in any other
Operative Agreement to the contrary, if the date on which any payment is to be
made pursuant to this Agreement or any other Operative Agreement is not a
Business Day, the payment otherwise payable on such date shall be payable on the
next succeeding Business Day with the same force and effect as if made on such
scheduled date and (provided such payment is made on such succeeding Business
Day) no interest shall accrue on the amount of such payment from and after such
scheduled date to the time of such payment on such next succeeding Business Day.

-54-



--------------------------------------------------------------------------------



 



     Section 11.9. Governing Law. This Agreement shall be in all respects
governed by and construed in accordance with the laws of the State of New York
including all matters of construction, validity and performance; provided,
however, that the parties hereto shall be entitled to all rights conferred by
any applicable federal statute, rule or regulation.
     Section 11.10. Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     Section 11.11. Counterparts. This Agreement may be executed in any number
of counterparts, each executed counterpart constituting an original but all
together only one Agreement.
     Section 11.12. Headings and Table of Contents. The headings of the sections
of this Agreement and the Table of Contents are inserted for purposes of
convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.
     Section 11.13. Limitations of Liability.
          (a) Liabilities of the Participants. Neither Indenture Trustee, Trust
Company, Owner Trustee nor any Participant shall have any obligation or duty to
Lessee, to any other Participant or to others with respect to the transactions
contemplated hereby, except those obligations or duties of such party expressly
set forth in this Agreement and the other Operative Agreements, and neither
Indenture Trustee, Trust Company, Owner Trustee nor any Participant shall be
liable for performance by any other party hereto of such other party’s
obligations or duties hereunder. Without limitation of the generality of the
foregoing, under no circumstances whatsoever shall Indenture Trustee or any
Participant be liable to Lessee for any action or inaction on the part of Owner
Trustee in connection with the transactions contemplated herein, whether or not
such action or inaction is caused by willful misconduct or gross negligence of
Owner Trustee unless such action or inaction is at the direction of Indenture
Trustee or any Participant, as the case may be, and such direction is expressly
permitted hereby.
          (b) No Recourse to Owner Trustee. It is expressly understood and
agreed by and between Owner Trustee, Lessee, Owner Participant, Indenture
Trustee, and Loan Participant, and their respective successors and permitted
assigns that all representations, warranties and undertakings of Owner Trustee
hereunder shall be binding upon Owner Trustee only in its capacity as Owner
Trustee under the Trust Agreement and (except as expressly provided herein) such
parties shall look solely to the Trust Estate and not to Trust Company for any
breach thereof, except that Trust Company shall be personally liable for its
gross negligence or willful misconduct (or, in the case of receiving, handling
or remitting of funds, failure to use ordinary care) or for its breach of its
covenants, representations and warranties contained herein to the extent
covenanted or made in its individual capacity and nothing in this
Section 11.13(b) shall be construed to limit in scope or substance those
representations and warranties of Trust Company

-55-



--------------------------------------------------------------------------------



 



made expressly in its individual capacity set forth herein. The term “Owner
Trustee” as used in this Agreement shall include any successor trustee under the
Trust Agreement, or Owner Participant if the trust created thereby is revoked.
     Section 11.14. Reproduction of Documents. This Agreement and all documents
relating thereto, including, without limitation, (a) consents, waivers and
modifications that may hereafter be executed, (b) documents received by the
parties hereto on the Closing Date (except the Equipment Notes), and
(c) financial statements, certificates and other information previously or
hereafter furnished pursuant hereto, may be reproduced by the parties hereto by
any photographic, photostatic, microfilm, microcard, miniature photographic,
electronic or other similar process and the parties hereto may destroy any
original document so reproduced. The parties agree to accept delivery of all of
the foregoing documents in electronic format in lieu of original closing
transcripts. The parties further agree and stipulate that, to the extent
permitted by applicable law, any such reproduction, in electronic format or
otherwise, shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence. This Section 11.14 shall
not prohibit the parties hereto or any holder of Equipment Notes from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
     Section 11.15. Tax Disclosure. Notwithstanding anything herein to the
contrary, each party hereto (and each employee, representative or other agent of
such person) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transactions described in this
Agreement, and all materials of any kind (including opinions or other tax
analyses) that are provided to the person related to such tax treatment and tax
structure. The preceding sentence is intended to cause the transaction
contemplated hereby to be treated as not having been offered under conditions of
confidentiality for purposes of U.S. Treasury Regulation §1.6011-4(b)(3) and
shall be construed in a manner consistent with such purpose.
     Section 11.16. Bankruptcy of Trust or Trust Estate. If (i) all or any part
of the Trust Estate becomes the property of a debtor, or the Trust becomes a
debtor, subject to the reorganization provisions of Title 11 of the United
States Code, as amended from time to time, (ii) pursuant to such reorganization
provisions Owner Participant is required, by reason of Owner Participant being
held to have recourse liability to the debtor or the trustee of the debtor
directly or indirectly, to make payment on account of any amount payable as
principal of or interest on any Equipment Note, and (iii) Indenture Trustee or
Loan Participant actually receives any Excess Amount as defined below, which
reflects any payment by Owner Participant on account of clause (ii) above,
Indenture Trustee or Loan Participant, as the case may be, shall promptly refund
to Owner Participant such Excess Amount. For purposes of this Section 11.16,
“Excess Amount” means the amount by which such payment exceeds the amount which
would have been received by Indenture Trustee or Loan Participant if Owner
Participant has not become subject to the recourse liability referred to in
clause (ii) above. This Section 11.16 shall not be applicable to the extent
Owner Participant is Lessee or an Affiliate of Lessee.

-56-



--------------------------------------------------------------------------------



 



     Section 11.17. Transaction Intent. It is the intent of Lessee that the
Lease will be treated as an operating lease for accounting and financial
reporting purposes. In the event that the transactions contemplated by the
Operative Agreements are not treated for accounting and financial reporting
purposes in a manner consistent with such intent, then, so long as no Lease
Event of Default has occurred and is continuing, at Lessee’s reasonable request
and at its sole cost and expense, each of the parties hereto hereby agrees that
it shall reasonably cooperate with Lessee to restructure the transactions
contemplated by the Operative Agreements to accomplish such intended treatment;
provided that any such restructuring (i) does not in any non-de minimis way
adversely affect any of such Person’s rights or interests in the Equipment or
any Operative Agreement, or cause any such Person to incur any additional risks
or to incur any additional costs or expenses not otherwise satisfactorily
indemnified by Lessee (which costs and expenses indemnity must be satisfactory
to each such Person) and (ii) shall be subject to such terms, conditions and
documents as are reasonably satisfactory to the Participants, and the
Participants shall have obtained any necessary internal approvals to enter into
such restructuring.
     Section 11.18. Jurisdiction, Court Proceedings. Any suit, action or
proceeding against any party to this Agreement or any other Operative Agreement
arising out of or relating to this Agreement, any other Operative Agreement or
any transaction contemplated hereby or thereby may be brought in the Supreme
Court of the State of New York sitting in New York County or the United States
District Court of the Southern District of New York or any appellate court from
any thereof, and each such party hereby submits to the nonexclusive jurisdiction
of such courts for the purpose of any such suit, action or proceeding. To the
extent that service of process by mail is permitted by applicable law, each such
party irrevocably consents to the service of process in any such suit, action or
proceeding in such courts by the mailing of such process by registered or
certified mail, postage prepaid, at its address for notices provided for in
Section 11.4. Each such party irrevocably agrees not to assert any objection
which it may ever have to the laying of venue of any such suit, action or
proceeding in the Supreme Court of the State of New York sitting in New York
County or the United States District Court of the Southern District of New York
or any appellate court from any thereof, and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.
     Section 11.19. Disclosures by Lender. For the avoidance of doubt, Lender
may use, retain, and disclose any such information related to the Operative
Agreements as required by law, rule, regulation, judicial or administrative
process, or any governmental agency, or to the extent required pursuant to
Canada’s or Lender’s international commitments (including, without limitation
any requirement that such information be disclosed by virtue of Lender’s status
as an agent of Her Majesty in Right of Canada or by virtue of any law,
regulation, order-in-council, court or administrative order, or Canadian
government policy or by virtue of any international agreement to which the
Government of Canada or Lender is a party, and including, without limitation, in
respect of the WTO Subsidies and Countervailing Measures Agreement or Canadian
government policy). Lender shall also be entitled to disclose any matters in
relation to the transactions contemplated herein to the government of Canada
(but Lender must request confidential treatment thereof) and shall be entitled
to make publicly available the following information: the name of the Lessee,
the financial service provided by the Lender, the dates of the Operative
Agreements, a general description of the commercial transaction (including

-57-



--------------------------------------------------------------------------------



 



country) contemplated hereby, the amount of support in the approximate Canadian
dollar range, and the name of the Equipment manufacturer.

-58-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Participation
Agreement to be executed and delivered, all as of the date first above written.

          Lessee:   The Kansas City Southern Railway Company
      By:   /s/ Paul J. Weyandt         Name:   Paul J. Weyandt        Title:  
Senior Vice President-Finance and Treasurer      Owner Trustee:  KCSR 2008-1
Statutory Trust, acting through U.S. Bank Trust National Association, not in its
individual capacity, but solely as Owner Trustee
      By:   /s/ Michael M. Hopkins         Name:   Michael M. Hopkins       
Title:   Vice President      Trust Company:   U.S. Bank Trust National
Association, in its individual capacity, only as expressly provided herein
      By:   /s/ Maryanne Y. Dufresne         Name:   Maryanne Y. Dufresne       
Title:   Vice President      Owner Participant:   MetLife Capital, Limited
Partnership
      By:   23rd Street Investments, Inc., its general partner              
By:   /s/ Jeetindra L. Balchandani         Name:   Jeetindra L. Balchandani     
  Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

          Indenture Trustee:   Wilmington Trust Company
      By:   /s/ Patricia A. Evans         Name:   Patricia A. Evans       
Title:   Vice President      Loan Participant:   Export Development Canada
      By:   /s/ Karen Morandin         Name:   Karen Morandin        Title:  
Financing Manager              By:   /s/ Marc Blondin         Name:   Marc
Blondin        Title:   Financing Manager   

 



--------------------------------------------------------------------------------



 



         

Schedule 1
Description of Equipment and Equipment Cost

                          Equipment   Quantity   Equipment   Reporting Marks    
        Cost Per Unit        
 
                       
SD70ACe Locomotives
    30     $ 2,117,000.00     See Lease Supplement No. 1.

Schedule 1
(to Participation Agreement (KCSR 2008-1))

 



--------------------------------------------------------------------------------



 



Schedule 3
Pricing Assumptions

                    A )  
Debt Rate (nominal semi-annual)
    5.5764 %        
 
          B )  
Lease Commencement Date
  April 15, 2008        
 
          C )  
Interim Term Expiration Date
  July 15, 2008        
 
          D )  
Basic Term Expiration Date
  April 15, 2028        
 
          E )  
Equipment Note Maturity Date
  January 15, 2024        
 
          F )  
Transaction Costs
  $ 619,679.00

Schedule 3
(to Participation Agreement (KCSR 2008-1))

 



--------------------------------------------------------------------------------



 



Certificate of Acceptance (KCSR 2008-1)

To: KCSR 2008-1 Statutory Trust, acting through U.S. Bank Trust National
Association, not in its individual capacity, but solely as owner trustee
(“Lessor”),

     I, the duly authorized representative for Lessor under the Equipment Lease
Agreement (KCSR 2008-1), dated as of April 1, 2008 (the defined terms therein
being used herein with the same meaning) between Lessor and The Kansas City
Southern Railway Company (“Lessee”), do hereby certify that I have accepted
delivery on behalf of Lessor of each of the Units described on Schedule A
attached hereto from The Kansas City Southern Railway Company, a Missouri
corporation, (“Seller”) on the date set forth herein.
     The execution of this Certificate will in no way relieve or decrease the
responsibility of the manufacturer of any Unit for any warranties it has made
with respect to the Units of Equipment.

                        Authorized Representative of      Lessor and Lessee     

     Date:                                 
Exhibit A
(to Participation Agreement (KCSR 2008-1))

 



--------------------------------------------------------------------------------



 



Description of Equipment and Equipment Cost

                                      Equipment Cost     Equipment   Quantity  
Per Unit   Reporting Marks
 
                       
SD70ACe Locomotives
                   $ 2,117,000.00     KCS            through
 
                  KCS           , inclusive

Schedule A
(to Certificate of Acceptance (KCSR 2008-1))

 



--------------------------------------------------------------------------------



 



Form of Bill of Sale
     The Kansas City Southern Railway Company, a Missouri corporation (the
“Seller”), in consideration of the sum of One Dollar ($1) and other good and
valuable consideration paid by the KCSR 2008-1 Statutory Trust, a Delaware
statutory trust (the “Trust”), acting through U.S. Bank Trust National
Association, a national banking association, as trustee (in its individual
capacity “Trust Company” and as Owner Trustee, together with its permitted
successors and assigns, called the “Owner Trustee”) created under the Trust
Agreement (KCSR 2008-1), dated as of April 1, 2008, by and between Trust Company
and MetLife Capital, Limited Partnership (the “Owner Participant”), at or before
the execution and delivery of these presents, the receipt of which is hereby
acknowledged, does hereby grant, bargain, sell, transfer, assign and set over
unto the Trust and its successors and assigns all right, title and interest of
Seller, in and to the units of railroad equipment (the “Equipment”) set forth on
Schedule A hereto pursuant to the Participation Agreement (KCSR 2008-1) (the
“Participation Agreement”), dated as of April 1, 2008, among The Kansas City
Southern Railway Company, as Lessee, Owner Participant, the Trust, Trust
Company, Wilmington Trust Company, as Indenture Trustee and Loan Participant
named therein.
     To have and to hold all and singular the rights to the Equipment to the
Trust and its successors and assigns for their own use and behalf forever.
     And Seller hereby warrants to the Trust and its successors and assigns that
(x) at the time of delivery of the Equipment Seller had legal title thereto and
good and lawful right to sell the Equipment and (y) on the date hereof the
Equipment is free and clear of all claims, liens, security interests and other
encumbrances of any nature other than Permitted Liens of the type described in
clauses (iii), (iv) and (v) of the definition thereof in Appendix A to the Lease
referred to in the Participation Agreement, and Seller covenants that it will
defend such title to the Equipment against the demands of all persons whomsoever
based on claims originating prior to the delivery of the Equipment by Seller.
Seller sells the Equipment “where is”, “as is” and “with all faults” and hereby
disclaims any and all rights, claims, warranties or representations either
express or implied, as to the value, condition, fitness for any particular
purpose, design, operation or merchantability of the Equipment, the quality of
the material or workmanship thereof or conformity thereof to specifications,
freedom from patent, copyright or trademark infringement, the absence of any
latent or other defect, whether or not discoverable, or as to the absence of any
obligations based on strict liability in tort.
Exhibit B
(to Participation Agreement (KCSR 2008-1))

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, Seller has caused this instrument to be executed in its
name by a duly authorized officer on the            day of                    ,
2008.

            The Kansas City Southern Railway Company
      By           Name:           Title:      

B-2



--------------------------------------------------------------------------------



 



         

Schedule A
Description of Equipment and Equipment Cost

                                              Equipment Cost   Reporting  
Delivery Date Equipment   Quantity   Per Unit   Marks   Date
 
                               

Schedule A
(to Bill of Sale)

 



--------------------------------------------------------------------------------



 



Form of
Assignment of Warranties
(KCSR 2008-1)
     This Assignment of Warranties (KCSR 2008-1), dated                     ,
2008, between The Kansas City Southern Railway Company, a Missouri corporation
(the “Seller”), and the KCSR 2008-1 Statutory Trust, a Delaware statutory trust
(the “Trust”), acting through U.S. Bank Trust National Association, a national
banking association, as Owner Trustee (the “Owner Trustee”), pursuant to that
certain Trust Agreement (KCSR 2008-1) dated as of April 1, 2008 between the
Owner Trustee in its individual capacity and the institution referred to therein
as the Owner Participant (the “Assignee”),
Witnesseth:
     Whereas, the Assignee and The Kansas City Southern Railway Company have
entered into an Equipment Lease Agreement (KCSR 2008-1), dated as of April 1,
2008 (the “Lease”), for the purpose of providing for the lease of certain
equipment. The Seller has purchased certain railroad equipment set forth on
Schedule A hereto (the “Equipment”) pursuant to certain purchase agreements with
each of the manufacturers thereof. Capitalized terms not otherwise defined
herein shall have the meanings assigned thereto in Appendix A to the Lease
unless the context otherwise requires; and
     Whereas, the Seller pursuant to the Participation Agreement intends to sell
the Equipment to the Assignee and is willing to assign to the Assignee all
warranties obtained by the Seller relating to the Equipment from the
manufacturer under each related purchase agreement and the Assignee is willing
to accept such assignment, as hereinafter set forth;
     Now, therefore, in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:
     1. Assignment. The Seller does hereby sell, assign, transfer and set over
unto the Assignee all the Seller’s right, title and interest in and to all
warranties or representations made or given to the Seller, expressly or
impliedly, by the manufacturers under the purchase agreements to which it is a
party relating to the Equipment described in the Bill of Sale delivered on the
date hereof to the Assignee and all claims for damages in respect of such
Equipment arising as a result of any default by any manufacturer under any
purchase agreement.
     2. Acceptance of the Assignment. The Assignee hereby accepts the assignment
contained in paragraph 1 hereof.
     3. Enforcement by Seller. The Assignee shall at all times, to the exclusion
of the Seller, be entitled, but shall not be obligated to, assert and enforce in
its own name as a substitute party, plaintiff or otherwise such rights as the
Seller may have with respect to the Equipment under any warranty, covenant or
representation of the manufacturer under the related purchase agreement with
respect to such Equipment, and the Seller shall
Exhibit C
(to Participation Agreement (KCSR 2008-1))

 



--------------------------------------------------------------------------------



 



cooperate with the Assignee and take such action as the Assignee reasonably
deems necessary to enable the Assignee to enforce such rights or claims. The
Assignee, if it shall elect to enforce such rights or claims, shall use its
reasonable commercial efforts to assert and enforce such rights and claims, but
regardless of whether or not the Assignee exercises its option to enforce such
rights or claims, the Assignee shall be entitled to receive all proceeds
resulting from any such action after deducting from the proceeds of any such
action all costs and expenses, including attorneys fees, that may have been
incurred by the Assignee in connection with any such action of the Assignee or
the Seller. The Seller agrees to preserve and protect the Assignee’s rights
under any warranty, covenant or representation made or given, expressly or
impliedly, by any manufacturer with respect to the Equipment, and the Seller
warrants that the Seller will not take any action which will impair such rights
of the Assignee, and covenants to act solely in compliance with any restrictions
and requirements prerequisite to the continued existence, enforcement, validity
and maintenance of any warranty, covenant or representation.
     4. Seller’s Representations, Warranties and Covenants. The Seller does
hereby represent and warrant that as of the Delivery Date it will have paid in
full when due all of the purchase price for the Equipment being purchased by the
Assignee from the Seller on the Delivery Date required under each purchase
agreement and will have good and marketable title to such Equipment free and
clear of all liens, charges and other encumbrances of any nature as provided in
the Bill of Sale.
     5. Execution of Assignment. This Assignment is being executed by the Seller
and the Assignee concurrently with the execution and delivery of a Lease
Supplement with respect to the Equipment.
     6. Collateral Assignment. The parties acknowledge that all of the right,
title and interest of the Trust in and to the warranties or representations
covered hereby have been assigned as collateral security to, and are subject to
a security interest in favor of, Wilmington Trust Company, not in its individual
capacity but solely as Indenture Trustee under a Trust Indenture and Security
Agreement (KCSR 2008-1), dated as of April 1, 2008 between said Indenture
Trustee, as secured party, and the Trust, as debtor.
     7. Governing Law. This Assignment shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without regard to
principles of conflict of laws.
     8. Counterparts. This Assignment may be executed in several counterparts,
each of which so executed shall be deemed to be an original and all such
counterparts shall constitute but one and the same instrument.

C-2



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have caused this Assignment to be duly
executed as of the day and year first above written.

            The Kansas City Southern Railway Company
      By           Name:           Title:           KCSR 2008-1 Statutory Trust,
acting through U.S. Bank Trust National Association, not in its individual
capacity, except where otherwise expressly provided, but solely as Owner Trustee
      By           Name:           Title:      

C-3



--------------------------------------------------------------------------------



 



         

Schedule A
Description of Equipment and Equipment Cost

                                      Equipment Cost     Equipment   Quantity  
Per Unit   Reporting Marks
 
                       
SD70ACe Locomotives
                   $ 2,117,000.00     KCS       through
 
                  KCS      , inclusive

Schedule A
(to Assignment of Warranties (KCSR 2008-1))

 